UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period August 1, 2011 – January 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Semiannual report 1 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 99 Message from the Trustees Dear Fellow Shareholder: Markets in early 2012 have signaled a more consistently positive direction, supported by strengthening fundamentals. In the United States, where corporate earnings have been strong for more than a year, the employment picture has also brightened in recent months. The Federal Reserve has pledged to leave rates at historic lows at least through the end of 2014, and the beleaguered U.S. housing market has finally shown signs of recovery. The European debt situation and likely recession in that region continue to weigh heavily on markets, of course, alongside high unemployment here at home. However, we are encouraged by the change in investor sentiment. We believe there are numerous investment opportunities resulting from the many market dislocations in recent years. Putnam’s rigorous bottom-up, fundamental investment approach is well suited to this environment, and the Putnam team is committed to uncovering returns for our shareholders, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the fund’s launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation since the fund’s launch. The U.S. investment-grade market added new sectors, and the high-yield corporate bond sector has grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To process the market’s increasing complexity, Putnam’s fixed-income group aligns teams of specialists with the varied investment opportunities. Each group identifies what it considers to be compelling strategies within its area of expertise. The fund’s portfolio managers select from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. As different factors drive the performance of the various fixed-income sectors, the managers seek to take advantage of changing market leadership in pursuit of high current income. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. 2 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your fund’s portfolio manager What was the bond market environment like during the six months ended January 31, 2012? Market uncertainty remained high during the period, as the considerable macroeconomic challenges dominating the headlines throughout 2011 continued to weigh on investor confidence. Within this environment, a global flight to safety drove down yields and boosted the prices of longer-term U.S. Treasury bonds, and a flattening yield curve provided a tailwind to fixed-income returns. Overseas, it appeared little progress was made in the European sovereign debt situation, despite ongoing negotiations. Against that backdrop and in the face of U.S. dollar strength, corporate bonds and emerging-market debt achieved modestly positive returns, but lagged Treasuries in U.S. dollar terms. As risk aversion waned late in the period, high-yield bonds, floating-rate bank-loan securities, and commercial mortgage-backed securities [CMBS] rallied briskly, thanks to better news from Europe, improving U.S. economic data, stronger commercial-real-estate fundamentals, and a sharp drop in market volatility. The fund lagged its benchmark by a substantial margin during the period. What factors hampered its performance? It’s important to point out that the fund’s benchmark is composed of U.S. Treasury and agency securities, and these market sectors This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 13–14. 5 performed well during the past six months. The fund’s diversified strategy of investing in a variety of out-of-benchmark categories, which has served it well over the long term, was unrewarded during the period. However, the biggest overall detractor was the fund’s term-structure positioning [meaning its duration — or interest-rate sensitivity — and yield-curve strategy]. We maintained a shorter-than-benchmark duration and positioned the fund for a steeper yield curve. But longer-term yields declined and the yield curve flattened. Within our mortgage prepayment strategy, our holdings of interest-only collateralized mortgage obligations [IO CMOs] hampered results due to volatility related to possible government intervention in the agency mortgage-backed securities [agency MBS] market. Later in the period, IO CMOs were further pressured as interest rates declined and the market began to price in modifications to the government’s existing Home Affordable Refinance Program, or HARP. By way of background, HARP was launched by the Obama administration in 2009 to help homeowners who owed more on their mortgages than their homes were Credit qualities are shown as a percentage of net assets as of 1/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 worth. The program was modified in October 2011 to allow more borrowers to qualify. IO CMOs are designed so that the longer homeowners take to pay down their mortgages, the more money security holders will make from interest payments on those loans. Refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at historically low levels, as bank-lending standards remained tight during the period. Negligible refinancing activity led to low prepayment rates on the underlying IO CMOs, which is normally supportive for the securities’ prices. However, uncertainty about government policy overwhelmed these positive dynamics. In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the fund’s duration and isolate the prepayment risks associated with the securities, which we believed offered attractive return potential. What other types of holdings detracted from the fund’s relative return? Our allocation to non-agency residential mortgage-backed securities [RMBS] suffered due to increased risk aversion and large-scale redemptions from the Federal Reserve’s [the Fed] “Maiden Lane” portfolio — a name taken from a street that runs beside the New York Federal Reserve building in Manhattan. As demand failed to keep pace with increased supply, RMBS were also hurt by investor concern about potential additional supply from European banks. A significant position in high-yield bonds also detracted, as this sector performed well late in the period, but underperformed for the period as a whole. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 1/31/12. Short-term holdings and TBA commitments are excluded. Holdings will vary over time. 7 Lastly, security selection in emerging-market debt also weighed on performance, with bonds from Argentina, Russia, and Ukraine delivering the weakest results. Which strategies and holdings helped the fund versus the benchmark? International term-structure strategies aided performance, as the fund was positioned to benefit from falling yields and flattening yield curves in various European markets. An overweight allocation to AAA-rated CMBS also helped, as our bias toward shorter-maturity, high-quality issues proved beneficial amid heightened market volatility. How did the fund’s currency exposure affect performance? Overall, currency management detracted from relative performance. Active currency positions were managed tactically during the period, meaning risk was increased and decreased several times in response to fluctuating volatility levels in the foreign exchange markets. The fund’s exposure to the Norwegian krone and British pound sterling, as well as net short positions in the Swiss franc and Canadian dollar, hurt its performance versus the benchmark. Conversely, net short positions in the euro, Polish zloty, Indian rupee, and Hungarian forint helped. Throughout the period, we implemented our currency views primarily by buying and selling forward currency contracts. The fund reduced its distribution rate twice during the semiannual period. What led to those decisions? The fund’s distribution rate was lowered to $0.043 per share from $0.051 per share in August and was lowered again in November to $0.030 per share. The reductions were due to a decrease in yields from asset-backed and commercial mortgage-backed securities, an overall decrease in interest income resulting from the current low-interest-rate environment, and a decrease in interest income due to declining yields in the marketplace. What is your outlook for the coming months, and how do you plan to position the fund? We believe 2012 is likely to be a year of sustained economic growth in the United This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 States. In our view, during the first half of the year, growth is likely to be restrained by a recession in Europe and high oil prices, but should develop into an improving trend in the second half. As for positioning the fund, at period-end, the portfolio’s exposure to interest-rate risk remained limited. With rates across the yield curve near historic lows, we believe the potential rewards from a long-duration stance are minimal. That said, we believe there are opportunities to take tactical positions in the long end of the yield curve — represented by bonds with maturities of 10 years or more — which we believe will continue to be relatively volatile. We plan to maintain the fund’s allocation to securitized mortgage-backed securities [MBS], which, at period-end, represented the portfolio’s largest sector weighting. In prepayment-sensitive areas, we believe there are attractive trading opportunities among agency MBS and IO CMOs. In addition, we continue to have a positive view of non-agency RMBS. We own shorter-duration, higher-quality securities that are less interest-rate sensitive, were purchased at attractive prices, and offer secure cash flows. Thanks for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael Atkin, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. Mr. Srivastava joined the fund in January 2012. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. 9 IN THE NEWS The U.S. unemployment rate fell to 8.3% in January, with the nation’s employers adding 243,000 jobs, according to the Labor Department . This was the fastest pace of job growth since April 2011 and was the fifth straight month of unemployment rate declines. The nation’s jobless rate is still above the 5.2%–to–6% range that Federal Reserve (Fed) officials say is consistent with maximum employment. According to the Labor Department, 12.8 million Americans remain unemployed. In testimony before the Senate Budget Committee in early February, Fed Chairman Ben S. Bernanke said that the U.S. job market is far from “operating normally.” The Fed chairman reiterated that the Fed’s benchmark interest rate will remain near zero at least through late 2014, and again called on U.S. lawmakers to reduce the federal deficit. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 1/31/12 Lipper Flexible Barclays Capital Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 7.61% 7.11% 7.02% — 10 years 102.90 101.89 71.99 89.59% Annual average 7.33 7.28 5.57 6.58 5 years 29.03 37.92 38.17 32.65 Annual average 5.23 6.64 6.68 5.74 3 years 78.24 77.21 15.89 64.98 Annual average 21.25 21.01 5.04 18.12 1 year –2.08 –7.02 9.49 2.73 6 months –4.20 –6.52 5.45 –0.53 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/12, there were 5, 5, 4, 4, and 3 funds, respectively, in this Lipper category. 11 Fund price and distribution information For the six-month period ended 1/31/12 Distributions Number 6 Income $0.219 Capital gains — Total Share value NAV Market price 7/31/11 $6.17 $6.09 1/31/12 5.68 5.47 Current yield (end of period) NAV Market price Current dividend rate* 6.34% 6.58% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 NAV Market price Annual average Life of fund (since 2/29/88) 7.54% 6.88% 10 years 100.01 101.76 Annual average 7.18 7.27 5 years 26.17 31.35 Annual average 4.76 5.61 3 years 79.77 88.47 Annual average 21.59 23.52 1 year –2.66 –9.19 6 months –5.61 –17.31 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not 13 reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2012, Putnam employees had approximately $325,000,000 and the Trustees had approximately $75,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 15 The fund’s portfolio 1/31/12 (Unaudited) CORPORATE BONDS AND NOTES (30.7%)* Principal amount Value Basic materials (2.2%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $440,000 $426,800 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 695,000 688,050 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 620,000 669,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 462,250 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 165,000 155,100 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 140,000 142,450 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 664,625 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 657,000 676,710 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 420,000 426,508 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.426s, 2017 (Germany) EUR 721,000 883,594 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $141,000 134,655 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 374,063 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 725,448 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 365,976 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $445,000 463,913 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 553,000 622,748 Lyondell Chemical Co. company guaranty notes 11s, 2018 $1,073,063 1,175,004 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 338,000 376,870 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 500,000 543,750 Momentive Performance Materials, Inc. notes 9s, 2021 201,000 181,905 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 140,000 140,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 500,000 558,750 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 547,365 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 834,000 1,188,452 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 80,000 101,736 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $239,000 228,245 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 130,000 171,475 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.712s, 2015 (Germany) EUR 339,000 435,141 16 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $259,000 $261,752 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 341,000 386,183 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 732,000 858,270 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 573,375 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 291,000 334,359 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 71,000 66,385 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 456,000 482,220 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 502,000 512,040 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 200,000 111,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 494,000 508,820 Capital goods (1.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 478,815 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 241,313 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 53,000 54,590 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 244,000 249,490 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 80,000 82,200 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 132,000 145,530 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 105,964 113,240 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 252,449 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 172,728 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $689,000 754,455 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 450,000 426,375 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 199,000 206,960 Berry Plastics Corp. notes 9 3/4s, 2021 56,000 58,520 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 355,350 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 330,000 358,875 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 136,512 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $970,000 1,025,775 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,026,281 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 57,000 62,273 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 587,000 591,403 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 278,250 17 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Capital goods cont. Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 $444,985 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 593,000 837,696 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 EUR 843,000 1,151,237 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $160,000 168,000 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 184,075 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 120,000 113,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 150,000 162,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 150,000 151,875 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 784,770 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 371,738 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 350,625 Terex Corp. sr. unsec. sub. notes 8s, 2017 137,000 138,370 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 742,000 779,100 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 273,000 294,158 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 665,000 728,175 Communication services (4.0%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 178,075 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 223,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 438,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 311,000 337,435 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 296,000 307,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 237,000 251,220 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 369,555 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 196,950 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 620,000 593,650 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,445,000 1,361,913 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 550,000 523,875 18 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 $870,000 $896,100 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,176,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 174,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 755,000 792,750 Equinix, Inc. sr. unsec. notes 7s, 2021 305,000 332,450 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 141,050 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,572,123 Hughes Satellite Systems Corp. 144A sr. notes 6 1/2s, 2019 488,000 508,130 Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 594,000 626,670 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,031,621 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 491,000 515,550 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 2,168,562 2,179,405 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 591,860 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 310,000 311,550 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 415,975 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 245,000 331,913 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $285,000 300,675 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 529,000 542,225 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 85,000 85,638 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 332,000 340,300 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 142,135 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 945,000 999,338 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 234,000 226,395 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 839,000 954,363 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 195,000 199,388 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 672,210 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 414,593 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 555,627 19 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $359,000 $360,613 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 140,000 140,629 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 160,588 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 411,035 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 235,000 256,150 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 405,000 438,413 Sprint Capital Corp. company guaranty 8 3/4s, 2032 79,000 66,360 Sprint Capital Corp. company guaranty 6 7/8s, 2028 110,000 81,538 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,450,000 2,278,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 330,000 291,225 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 385,000 414,838 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 195,420 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 183,379 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 136,356 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 940,841 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 674,125 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 913,737 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 137,226 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 760,000 899,527 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 235,597 227,074 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 152,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 645,320 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 254,000 274,320 Conglomerates (—%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 270,000 304,425 Consumer cyclicals (5.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 59,550 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 42,250 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 816,525 20 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $560,000 $497,000 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 410,000 404,875 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 68,000 67,830 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 551,000 568,908 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 335,000 335,419 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 167,000 171,593 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 642,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 260,000 261,950 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 172,000 149,640 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 164,000 129,560 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 426,938 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 252,038 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 151,200 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 190,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 387,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 320,000 304,000 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,150,000 888,375 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 845,000 915,769 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.341s, 2015 (Netherlands) EUR 506,000 608,884 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $170,000 188,488 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 265,000 235,850 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 265,000 225,250 Chester Downs & Marina, LLC 144A notes 9 1/4s, 2020 70,000 71,575 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 705,000 669,750 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 100,000 105,250 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 699,906 747,150 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 272,310 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 214,000 159,430 21 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $1,083,000 $1,194,008 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 314,150 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 708,000 953,030 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $540,000 506,250 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 276,083 DISH DBS Corp. company guaranty 7 1/8s, 2016 28,000 30,730 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,214,000 1,305,050 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 274,000 305,510 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 443,000 482,870 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 695,000 676,756 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 890,000 920,905 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 250,000 272,500 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 480,000 498,000 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 221,552 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 128,000 145,430 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 407,000 424,298 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 140,000 144,725 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,007,000 1,115,253 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 344,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 784,055 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 698,000 910,079 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 98,896 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $225,000 255,375 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 130,000 130,163 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,733,600 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 161,006 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 360,000 396,900 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 730,000 818,377 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 531,821 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 760,000 32,300 22 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) $125,000 $127,813 MGM Resorts International company guaranty sr. notes 9s, 2020 240,000 270,600 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 142,100 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 471,000 471,000 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 1,195,000 1,093,425 Navistar International Corp. sr. notes 8 1/4s, 2021 684,000 735,300 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 315,000 305,944 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 345,000 384,244 Nortek, Inc. company guaranty sr. unsec notes 10s, 2018 266,000 272,650 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 355,000 337,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,248,000 1,500,720 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 127,506 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 393,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 254,975 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 220,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 129,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 637,500 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 790,000 1,015,286 QVC Inc. 144A sr. notes 7 1/2s, 2019 $275,000 300,781 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 111,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 293,000 304,720 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 273,465 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 330,000 342,375 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 135,575 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 218,000 237,642 Sears Holdings Corp. company guaranty 6 5/8s, 2018 323,000 262,438 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 81,000 82,418 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 165,000 169,538 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 105,000 107,100 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 144,619 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 607,000 675,288 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 46,125 23 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $299,000 $85,963 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 96,000 57,600 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 581,000 318,098 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 315,713 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 874,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 62,022 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 $455,000 452,725 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 250,000 282,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 165,300 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,206,000 1,291,928 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 310,000 316,588 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 305,000 290,513 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 641,000 684,268 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 860,809 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $275,000 300,438 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 754,638 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 135,000 164,715 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $432,000 475,200 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 112,000 112,840 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 232,443 230,119 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 284,000 232,880 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 159,395 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 649,915 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 280,395 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 288,850 Dole Food Co. 144A sr. notes 8s, 2016 207,000 220,455 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 1,002,000 1,140,541 24 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer staples cont. Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $380,000 $400,900 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 300,000 337,593 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $13,000 13,081 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 165,850 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 495,921 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $180,000 181,350 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,430,000 1,354,925 Landry’s, Inc. company guaranty sr. notes 11 5/8s, 2015 164,000 175,890 Libbey Glass, Inc. sr. notes 10s, 2015 114,000 121,980 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 165,000 170,775 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 500,000 540,000 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 620,000 632,400 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 643,000 638,178 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 138,750 Roadhouse Financing, Inc. notes 10 3/4s, 2017 270,000 253,800 Service Corporation International sr. notes 7s, 2019 180,000 194,400 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 152,750 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 879,000 996,566 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 430,000 440,750 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 139,200 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 51,000 53,550 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 447,000 468,233 Energy (5.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 345,000 341,550 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 369,000 365,310 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 255,000 319,990 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 666,000 765,255 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 384,000 454,197 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 720,000 723,600 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 465,000 466,163 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 586,365 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 97,500 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 115,000 119,025 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 814,000 818,070 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 355,875 25 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 $914,000 $952,845 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,238 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,293,750 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 145,000 147,538 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 311,318 Complete Production Services, Inc. company guaranty 8s, 2016 770,000 803,688 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 553,625 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 510,290 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $293,000 317,539 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,800,360 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 65,000 64,188 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 922,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 343,525 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 225,000 242,438 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 826,875 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 234,000 202,410 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 340,000 324,700 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 420,000 447,300 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 855,434 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 623,875 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,286,102 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 485,000 511,675 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 370,175 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 485,000 552,434 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 451,000 441,980 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,043,000 1,095,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 790,000 790,988 26 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 $361,000 $344,755 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 222,000 360,123 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $160,000 109,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 175,000 178,938 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 433,000 473,053 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,136,700 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 320,000 334,400 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 520,000 374,400 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 594,437 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 706,725 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 375,000 415,313 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,146,000 1,274,925 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 46,200 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 381,650 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 364,813 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 686,000 701,435 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,149,245 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 160,342 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 1,006,028 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 250,031 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,035,000 3,472,791 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 329,284 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 337,890 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 503,520 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,705,000 1,303,796 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 300,000 237,750 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 308,700 27 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) $800,000 $866,000 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 587,510 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 855,600 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,154,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 383,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 313,200 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 96,425 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,344,000 1,391,040 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 190,000 199,500 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 135,000 136,350 Williams Cos., Inc. (The) notes 7 3/4s, 2031 158,000 191,251 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 750,000 750,000 Financials (5.1%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 309,000 282,735 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 345,050 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 117,000 117,000 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 830,270 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 857,383 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 264,749 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,415,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 85,000 79,503 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 440,000 424,600 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 855,000 508,929 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,350,000 1,354,192 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 186,250 186,215 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 374,000 376,805 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 140,738 CIT Group, Inc. 144A bonds 7s, 2017 2,438,000 2,444,095 CIT Group, Inc. 144A bonds 7s, 2016 868,000 871,255 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 502,900 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 138,125 28 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Financials cont. Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $395,000 $385,125 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 372,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 431,355 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 399,000 287,280 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 486,000 569,948 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 187,081 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 137,531 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 928,563 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 51,000 50,171 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 693,890 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 37,500,000 753,868 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $641,000 661,833 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,330,000 1,246,731 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 627,375 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 2,425,000 2,872,510 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 177,000 183,638 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 300,000 328,500 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 462,870 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 277,000 293,620 RBS Capital Trust III bank guaranty jr. unsec. sub. notes FRN 5.512s, perpetual maturity (United Kingdom) 525,000 320,250 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 600,000 416,302 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 775,000 815,688 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 500,000 500,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 1,160,000 1,160,000 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 257,000 261,460 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 365,364 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Cayman Islands) EUR 182,000 197,896 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 486,730 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 380,974 29 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Financials cont. USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 $120,000 $110,400 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 590,000 598,538 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,100,000 1,112,100 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,083,638 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,695,150 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 2,985,345 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,612,000 2,690,125 Health care (1.6%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 325,813 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 477,125 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $236,000 254,880 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 380,000 386,650 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 455,000 637,330 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 213,103 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,044,588 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 110,000 116,875 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 357,850 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 383,000 418,906 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 504,000 514,080 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 290,000 314,650 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 379,713 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 140,938 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 511,000 560,823 HCA, Inc. sr. notes 6 1/2s, 2020 1,580,000 1,676,775 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 450,000 480,375 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 865,000 832,563 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 376,050 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 616,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 329,569 329,981 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 395,900 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 318,090 30 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 $471,000 $532,819 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 455,000 476,613 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 71,138 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 174,038 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 71,488 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 16,000 10,440 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 599,000 646,920 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 51,000 48,833 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 377,000 360,978 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 166,000 161,850 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 310,000 278,225 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 718,000 644,405 Eagle Parent Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2019 275,000 275,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 258,000 290,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 172,000 188,340 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 790,000 764,325 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,208,603 1,196,517 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 242,000 209,935 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 277,000 256,225 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 186,375 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 110,000 109,725 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 92,650 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 855,000 951,188 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,099,688 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 316,825 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 716,000 800,130 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 433,000 479,548 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 817,000 845,595 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 365,500 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 464,403 31 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 $1,225,057 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $466,000 491,630 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 655,000 711,494 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 294,000 151,410 Utilities and power (1.5%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,279,650 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 310,000 342,550 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 380,000 410,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 995,000 1,039,775 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 615,000 677,478 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 1,160,000 710,500 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 193,630 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 118,125 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 164,980 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 25,520 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 177,177 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 731,354 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,390,000 1,490,775 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 784,000 844,760 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 692,000 764,660 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 685,000 637,050 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 99,225 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 220,000 239,800 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,306,250 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 275,455 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 165,795 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 310,000 234,050 Vattenfall Treasury AB jr. unsec. sub. bonds FRB 5 1/4s, 2049 (Sweden) EUR 364,000 486,019 Total corporate bonds and notes (cost $245,786,420) MORTGAGE-BACKED SECURITIES (23.7%)* Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.466s, 2046 $4,961,434 $2,183,031 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 239,210 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 110,713 Ser. 07-5, Class XW, IO, 0.592s, 2051 203,620,161 3,244,280 32 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.491s, 2047 $2,934,205 $1,672,497 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.87s, 2046 41,567,303 1,698,414 Ser. 09-RR7, Class 2A7, IO, 1.584s, 2047 98,366,286 4,092,038 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 108,650,356 2,683,664 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 114,815,767 2,835,949 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.486s, 2047 3,401,206 1,598,567 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.556s, 2036 2,741,125 575,636 FRB Ser. 06-IM1, Class A1, 0.506s, 2036 2,715,577 1,317,055 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 17,873,855 448,634 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 10,757,157 219,446 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 24,374,086 433,859 Ser. 07-AR3, Class 1X, IO, 0 1/2s, 2037 12,268,164 196,291 FRB Ser. 06-AR2, Class 1A1, 0.476s, 2046 2,551,098 1,224,527 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 12,768,668 173,654 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A3, 0.496s, 2037 5,257,474 2,628,737 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.089s, 2044 64,187,074 244,600 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 713,029 786,514 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 444,138 524,905 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.666s, 2036 $9,969,634 5,732,540 FRB Ser. 05-38, Class A1, 1.697s, 2035 2,331,946 1,305,890 FRB Ser. 07-OA11, Class A1A, 1.577s, 2047 2,967,422 1,491,129 FRB Ser. 05-38, Class A3, 0.626s, 2035 3,330,576 1,781,858 FRB Ser. 06-OA6, Class 1A1A, 0.486s, 2046 2,346,499 1,214,313 FRB Ser. 07-OA4, Class A1, 0.446s, 2047 6,258,892 3,645,804 FRB Ser. 06-HY11, Class A1, 0.396s, 2036 3,811,098 1,867,438 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 175,878 30,318 FRB Ser. 05-R3, Class AF, 0.676s, 2035 172,859 139,151 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 214,210 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.606s, 2036 11,781,991 4,123,697 FRB Ser. 06-AR3, Class A1, 0.466s, 2036 2,120,402 943,579 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 530,600 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.935s, 2014 (United Kingdom) GBP 47,565 44,972 Fannie Mae Grantor Trust Ser. 00-T6, IO, 0.775s, 2030 $4,293,388 85,146 33 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.442s, 2032 $564,885 $857,197 IFB Ser. 3408, Class EK, 24.628s, 2037 366,314 586,984 IFB Ser. 2979, Class AS, 23.211s, 2034 194,778 263,850 IFB Ser. 3072, Class SM, 22.735s, 2035 591,504 916,429 IFB Ser. 3072, Class SB, 22.588s, 2035 529,819 817,432 IFB Ser. 3031, Class BS, 16.001s, 2035 806,737 1,008,422 IFB Ser. 3951, Class CS, IO, 6.46s, 2026 13,713,931 2,383,618 IFB Ser. 3727, Class PS, IO, 6.41s, 2038 6,654,814 743,226 IFB Ser. 3287, Class SE, IO, 6.41s, 2037 F 2,711,382 343,845 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 703,018 97,473 IFB Ser. 3677, Class SA, IO, 6.26s, 2040 19,338,244 2,034,963 IFB Ser. 3852, Class TB, 5.71s, 2041 3,730,994 3,930,975 IFB Ser. 3768, Class PS, IO, 5.71s, 2036 14,286,671 1,677,337 Ser. 3645, Class ID, IO, 5s, 2040 2,474,068 218,807 Ser. 3653, Class KI, IO, 5s, 2038 5,419,918 453,051 Ser. 3632, Class CI, IO, 5s, 2038 2,761,312 230,818 Ser. 3626, Class DI, IO, 5s, 2037 1,875,524 83,029 Ser. 3740, Class IP, IO, 5s, 2037 12,195,377 1,084,291 Ser. 3623, Class CI, IO, 5s, 2036 1,710,092 128,257 Class PI, IO, 4 1/2s, 2042 ∆ 5,421,000 781,166 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,415,643 161,437 Ser. 3738, Class MI, IO, 4s, 2034 14,891,146 1,190,770 Ser. 3736, Class QI, IO, 4s, 2034 18,025,959 664,707 Ser. 3751, Class MI, IO, 4s, 2034 19,788,053 952,597 Ser. 3740, Class KI, IO, 4s, 2033 9,520,855 388,546 Ser. 3707, Class HI, IO, 4s, 2023 2,333,021 79,463 Ser. 3707, Class KI, IO, 4s, 2023 3,849,654 95,625 Ser. T-57, Class 1AX, IO, 0.43s, 2043 5,628,432 63,320 Ser. 3124, Class DO, PO, zero %, 2036 37,847 33,730 FRB Ser. 3326, Class WF, zero %, 2035 23,744 20,182 FRB Ser. 3030, Class EF, zero %, 2035 31,401 31,133 FRB Ser. 3412, Class UF, zero %, 2035 4,554 4,540 FRB Ser. 3007, Class LU, zero %, 2035 16,735 13,986 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.242s, 2036 746,806 1,310,431 IFB Ser. 07-53, Class SP, 23.187s, 2037 513,545 802,700 IFB Ser. 08-24, Class SP, 22.27s, 2038 454,133 658,492 IFB Ser. 05-75, Class GS, 19.421s, 2035 572,183 824,936 IFB Ser. 05-83, Class QP, 16.676s, 2034 578,271 796,776 IFB Ser. 10-135, Class SP, IO, 6.324s, 2040 7,363,680 1,141,370 IFB Ser. 11-51, Class SJ, IO, 6.274s, 2041 8,168,503 1,384,888 IFB Ser. 404, Class S13, IO, 6.124s, 2040 13,404,776 1,951,788 IFB Ser. 10-35, Class SG, IO, 6.124s, 2040 10,779,677 1,922,663 IFB Ser. 11-51, Class SM, IO, 5.574s, 2041 13,663,534 1,942,955 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,254,589 281,170 IFB Ser. 10-46, Class WS, IO, 5.474s, 2040 10,420,865 1,154,840 Ser. 10-21, Class IP, IO, 5s, 2039 5,307,765 617,028 Ser. 10-92, Class CI, IO, 5s, 2039 2,917,757 268,069 Ser. 398, Class C5, IO, 5s, 2039 1,963,433 225,795 Ser. 10-13, Class EI, IO, 5s, 2038 1,266,247 72,402 34 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Federal National Mortgage Association Ser. 378, Class 19, IO, 5s, 2035 $5,800,225 $696,027 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,040,007 165,567 Ser. 406, Class 2, IO, 4s, 2041 8,230,689 962,168 Ser. 406, Class 1, IO, 4s, 2041 5,226,293 610,954 Ser. 03-W10, Class 1, IO, 1.442s, 2043 1,076,429 48,439 Ser. 99-51, Class N, PO, zero %, 2029 63,618 60,529 FRB Ser. 05-45, Class FG, zero %, 2035 26,139 25,355 IFB Ser. 06-48, Class FG, zero %, 2036 16,652 16,618 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.092s, 2020 F 5,396,969 135,227 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 471,993 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 124,920 108,681 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.786s, 2041 7,644,442 8,362,943 IFB Ser. 11-56, Class SG, 6.776s, 2041 4,361,868 4,832,906 IFB Ser. 10-151, Class SL, IO, 6.419s, 2039 3,582,062 614,216 IFB Ser. 11-37, Class SB, IO, 6.419s, 2038 8,966,756 1,132,053 IFB Ser. 10-142, Class SA, IO, 6.415s, 2039 6,855,162 845,113 IFB Ser. 10-85, Class AS, IO, 6.369s, 2039 6,729,898 972,681 IFB Ser. 10-85, Class SD, IO, 6.369s, 2038 1,179,729 187,164 IFB Ser. 11-37, Class SD, IO, 6.369s, 2038 11,536,433 1,903,511 IFB Ser. 10-163, Class SI, IO, 6.34s, 2037 9,492,486 1,613,723 IFB Ser. 11-11, Class PS, IO, 6.319s, 2040 964,342 146,831 IFB Ser. 10-47, Class HS, IO, 6.319s, 2039 3,921,045 637,836 IFB Ser. 10-157, Class SN, IO, 6.267s, 2038 6,617,577 1,018,313 IFB Ser. 10-120, Class SB, IO, 5.919s, 2035 2,446,149 245,422 IFB Ser. 10-20, Class SC, IO, 5.869s, 2040 620,918 96,342 IFB Ser. 11-79, Class AS, IO, 5.829s, 2037 7,596,502 688,776 IFB Ser. 11-50, Class PS, IO, 5.819s, 2041 F 6,233,073 939,167 IFB Ser. 10-115, Class SN, IO, 5.819s, 2038 3,449,132 510,023 IFB Ser. 10-116, Class SL, IO, 5.769s, 2039 3,497,036 574,668 IFB Ser. 11-70, Class SM, IO, 5.6s, 2041 5,451,000 1,516,196 IFB Ser. 11-70, Class SH, IO, 5.6s, 2041 5,599,000 1,569,120 Ser. 11-81, Class MI, IO, 5s, 2040 2,854,179 442,626 Ser. 10-68, Class MI, IO, 5s, 2039 2,487,750 337,364 IFB Ser. 11-12, Class IB, IO, 4.505s, 2040 4,180,909 410,147 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 4,125,827 496,007 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,023,837 175,924 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 4,093,600 537,776 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 11,669,275 1,619,812 Ser. 11-70, PO, zero %, 2041 12,591,865 10,244,742 Ser. 06-36, Class OD, PO, zero %, 2036 27,570 25,668 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 12,373,949 445,462 FRB Ser. 06-AR1, Class GA1B, 0.446s, 2036 3,171,946 1,633,552 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.407s, 2039 143,360,108 2,553,244 35 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.068s, 2045 $9,178,931 $4,566,518 FRB Ser. 05-16, Class 3A1A, 0.531s, 2036 3,080,488 1,723,841 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR25, Class 3A1, 2.841s, 2036 1,905,191 809,706 FRB Ser. 06-AR39, Class A1, 0.456s, 2037 8,243,444 4,379,329 FRB Ser. 06-AR35, Class 2A1A, 0.446s, 2037 2,950,462 1,348,863 FRB Ser. 06-AR15, Class A1, 0.396s, 2036 F 2,966,279 1,334,200 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.476s, 2037 4,210,945 1,810,706 FRB Ser. 06-A7, Class 1A1, 0.436s, 2036 2,306,272 1,107,011 FRB Ser. 06-A6, Class 1A1, 0.436s, 2036 1,727,038 913,776 FRB Ser. 07-A1, Class 1A1A, 0.416s, 2037 F 1,670,591 584,433 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.201s, 2051 125,774,502 1,324,280 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 433,032 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,010,259 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 1,440,000 1,425,687 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.406s, 2037 1,535,308 744,624 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 9,622,310 298,292 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.433s, 2028 F 667,662 15,024 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.531s, 2037 993,800 74,535 Ser. 07-C5, Class X, IO, 4.34s, 2049 4,226,628 316,997 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,822,400 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 1,905 — PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 285,000 14,250 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 15,389,436 787,939 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 10,368,085 326,595 FRB Ser. 06-QO3, Class A2, 0.536s, 2046 9,093,910 3,546,625 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 376,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.516s, 2037 1,762,442 704,977 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 24,530,840 912,547 Ser. 06-AR3, Class 12X, IO, 1s, 2036 8,387,560 306,985 Ser. 06-AR7, Class X, IO, 0.9s, 2036 60,293,988 1,724,408 Ser. 06-AR4, Class 5X, IO, 0.8s, 2036 6,295,310 164,308 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 8,515,749 177,128 Ser. 06-AR8, Class X, IO, 0.4s, 2036 38,238,397 497,099 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.913s, 2045 7,361,166 1,325,010 Ser. 07-4, Class 1A4, IO, 1s, 2045 10,145,364 418,496 36 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.51s, 2035 $1,661,228 $242,804 Ser. 05-RF3, Class 1A, IO, 5.189s, 2035 1,445,261 246,033 FRB Ser. 05-RF3, Class 1A, 0.626s, 2035 1,445,261 1,040,588 FRB Ser. 05-RF1, Class A, 0.626s, 2035 1,661,228 1,196,084 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.544s, 2046 34,071,024 524,694 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 3,614,621 1,427,775 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 1.048s, 2046 7,454,991 2,981,996 FRB Ser. 07-0C2, Class A3, 0.604s, 2037 F 2,145,153 1,050,633 FRB Ser. 07-0C2, Class A1, 0.376s, 2037 6,183,201 3,153,433 Total mortgage-backed securities (cost $192,980,596) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,750,023 $1,981,970 U.S. Government Agency Mortgage Obligations (19.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 635,098 659,137 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 9,047 9,583 3 1/2s, December 1, 2040 429,489 446,585 3 1/2s, TBA, February 1, 2042 152,000,000 157,925,629 Total U.S. government and agency mortgage obligations (cost $160,103,375) ASSET-BACKED SECURITIES (8.7%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.426s, 2036 $7,000,000 $2,940,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.151s, 2034 79,080 24,976 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.346s, 2037 881,674 343,853 Conseco Finance Securitizations Corp. Ser. 02-1, Class M1F, 7.954s, 2033 1,584,000 1,738,557 FRB Ser. 02-1, Class M1A, 2.345s, 2033 4,468,000 3,778,471 FRB Ser. 01-4, Class M1, 2.045s, 2033 573,000 318,077 Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.446s, 2047 2,977,000 2,151,335 FRB Ser. 06-25, Class 2A2, 0.396s, 2047 1,620,292 1,417,756 FRB Ser. 07-1, Class 2A2, 0.376s, 2037 2,235,000 1,834,108 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 943,724 37,749 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.426s, 2036 2,518,575 1,297,066 37 ASSET-BACKED SECURITIES (8.7%)* cont. Principal amount Value Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 2,002,000 $1,901,973 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 746,898 854,827 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,682,107 845,259 Ser. 94-4, Class B2, 8.6s, 2019 603,361 284,359 Ser. 93-1, Class B, 8.45s, 2018 247,829 179,205 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 1,075,000 Ser. 97-6, Class M1, 7.21s, 2029 1,842,000 1,602,805 Ser. 95-F, Class B2, 7.1s, 2021 14,509 14,112 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.576s, 2036 5,566,386 2,671,865 FRB Ser. 05-14, Class 2A2, 0.526s, 2035 7,749,091 3,797,055 FRB Ser. 05-11, Class 3A4, 0.526s, 2035 2,635,045 2,055,335 FRB Ser. 07-3, Class A4A, 0.496s, 2047 3,547,771 1,401,369 FRB Ser. 06-1, Class A2, 0.496s, 2036 F 2,567,528 1,065,025 FRB Ser. 07-4, Class A2, 0.476s, 2037 1,836,631 697,920 FRB Ser. 06-8, Class 2A2, 0.456s, 2036 19,261,268 7,704,507 FRB Ser. 06-11, Class 2A2, 0.436s, 2036 3,212,263 1,317,028 FRB Ser. 06-12, Class A2A, 0.426s, 2036 F 2,158,519 949,304 FRB Ser. 06-8, Class 2A1, 0.336s, 2036 F 3,774,472 1,358,174 FRB Ser. 06-12, Class A1, 0.326s, 2036 4,150,207 1,618,996 FRB Ser. 07-3, Class 2A1A, 0.198s, 2047 2,596,970 1,168,637 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.276s, 2030 771,933 21,228 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.656s, 2035 2,700,000 904,500 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.426s, 2036 4,271,761 1,537,834 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.446s, 2037 2,259,495 951,812 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.406s, 2037 5,527,917 3,233,832 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-HE5, Class A2B, 0.386s, 2037 3,197,407 1,669,646 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 185,884 188,001 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.476s, 2034 98,674 26,842 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 1,287,333 1,145,726 Ser. 95-B, Class B1, 7.55s, 2021 241,084 183,860 Ser. 01-D, Class A4, 6.93s, 2031 1,039,601 790,097 Ser. 01-E, Class A4, 6.81s, 2031 1,918,634 1,534,908 Ser. 01-C, Class A2, 5.92s, 2017 1,787,151 837,727 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.436s, 2037 267,585 173,360 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.736s, 2031 2,281,058 1,703,431 Structured Asset Securities Corp. FRB Ser. 06-BC5, Class A4, 0.446s, 2036 F 6,000,000 1,642,500 FRB Ser. 06-BC2, Class A3, 0.426s, 2036 8,641,828 4,882,633 38 ASSET-BACKED SECURITIES (8.7%)* cont. Principal amount Value TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 $997,815 $119,738 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 374,144 Total asset-backed securities (cost $82,323,791) FOREIGN GOVERNMENT BONDS AND NOTES (7.8%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,665,000 $1,475,007 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,136,000 1,132,115 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 3,113,000 742,388 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,260,000 12,961,252 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 4,110,000 949,820 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $2,827,677 2,269,211 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 3,500 1,950,473 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,362,755 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 842,294 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $620,000 571,950 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 53,200,000 1,041,328 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $1,590,000 1,759,494 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 340,000 312,477 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 22,000 20,411 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,942,858 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,253,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 499,482 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,914,718 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 22,650,000 706,260 Iraq (Republic of) 144A bonds 5.8s, 2028 $1,275,000 988,125 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 2,294,056 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 $55,945 66,599 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 4,686,605 5,579,121 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 465,489 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 217,794 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 $3,785,000 4,283,522 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 350,625 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 1,900,000 1,893,692 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,490,000 1,303,750 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 2,030,000 1,826,696 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 3,365,000 3,264,050 United Mexican States sr. unsec. notes 5 3/4s, 2110 1,120,000 1,173,200 Venezuela (Republic of) bonds 8 1/2s, 2014 310,000 298,753 39 FOREIGN GOVERNMENT BONDS AND NOTES (7.8%)* cont. Principal amount/units Value Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 $300,000 $230,793 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,601,791 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,254,095 Total foreign government bonds and notes (cost $61,781,360) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,774,702 $158,806 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,774,702 100,874 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 5,860,000 105,773 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 5,860,000 103,312 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,266,000 90,323 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,266,000 56,514 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 8,182,000 346,017 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 8,182,000 300,034 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 893,000 26,335 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,711,000 446,744 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,711,000 289,397 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 $5,860,000 $99,503 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 5,860,000 95,635 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,266,000 87,309 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,266,000 52,752 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 8,182,000 334,480 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 8,182,000 288,743 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 893,000 25,049 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 5,860,000 91,533 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 8,182,000 320,325 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 8,182,000 276,143 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,266,000 83,661 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,266,000 48,719 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 15,237,000 486,213 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $893,000 $23,441 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,266,000 80,488 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,266,000 45,025 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 893,000 22,039 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,711,000 393,039 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,711,000 234,938 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 15,237,000 458,481 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 42,961,000 802,511 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,266,000 76,319 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,266,000 40,652 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 21,595,000 1,478,178 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 21,595,000 149,437 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 893,000 20,414 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 $15,237,000 $429,379 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 4,178,667 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 60,413 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 28,283,159 3,862,914 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 28,283,159 3,459,596 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 28,283,159 49,496 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 28,283,159 35,637 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 1,535,549 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 14,028 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 3,916,935 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,814,000 175,350 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 31,960 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 15,899,614 2,207,343 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 $15,899,614 $17,172 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 3,825,847 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 33,305 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 46,821 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 46,821 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 46,821 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 46,821 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 46,821 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,266,000 72,081 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,266,000 35,622 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 719,358 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 719,358 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 28,188,000 734,579 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 $3,183,000 $71,808 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 15,237,000 397,686 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 42,133 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 42,133 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 42,133 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 42,133 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 5,860,000 42,133 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,266,000 67,731 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,266,000 30,682 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 3,183,000 64,424 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,711,000 324,399 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,711,000 163,095 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 15,237,000 362,031 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 $2,266,000 $62,224 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,266,000 24,949 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 15,237,000 325,767 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 3,183,000 56,084 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 5,814,000 230,060 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,860,000 58,131 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,860,000 58,131 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,860,000 58,131 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,860,000 58,131 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 5,860,000 58,131 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 10,361,000 405,219 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 2,266,000 56,378 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 10,361,000 42,273 46 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 $2,266,000 $18,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 28,010,000 438,637 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 28,010,000 438,637 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 338,641 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 3,183,000 47,331 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 5,585,000 89,472 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 13,964,000 79,734 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,946,000 406,659 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 $21,946,000 $158,450 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 63,127,000 65,021 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 63,127,000 62,496 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,860,000 44,595 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,860,000 44,595 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,860,000 44,595 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,860,000 44,595 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 5,860,000 44,595 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 10,361,000 379,834 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 10,361,000 16,163 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 3,183,000 34,281 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 4,711,000 218,779 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 4,711,000 56,438 48 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 $24,567,019 $1,006,265 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 24,567,019 25 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,946,000 321,070 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,946,000 71,544 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 10,361,000 363,153 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 10,361,000 1,036 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 9,301,000 275,403 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 9,301,000 651 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 59,256,000 122,067 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 59,256,000 593 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 33,906,055 1,346,409 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 33,906,055 34 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 52,840,756 39,631 49 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.7%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 $52,840,756 $529 Total purchased options outstanding (cost $35,949,389) SENIOR LOANS (2.3%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $203,975 $201,935 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 125,321 129,707 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 118,159 122,295 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 369,171 361,326 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 203,462 200,326 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 135,000 134,460 Communication services (0.3%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 1,455,399 1,444,275 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 11,793 11,763 Insight Midwest Holdings, LLC bank term loan FRN Ser. B, 2.05s, 2014 204,050 202,836 Intelsat SA bank term loan FRN 3.296s, 2014 (Luxembourg) 885,000 865,088 Level 3 Financing, Inc. bank term loan FRN 2.745s, 2014 35,000 34,016 Consumer cyclicals (1.0%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 176,754 177,416 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 110,113 109,857 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 625,000 561,524 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 724,196 652,293 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 571,188 568,154 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 667,323 590,104 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.946s, 2016 1,003,622 800,958 Compucom Systems, Inc. bank term loan FRN 3.8s, 2014 200,176 191,169 Federal Mogul Corp. bank term loan FRN Ser. B, 2.235s, 2014 87,104 83,228 Federal Mogul Corp. bank term loan FRN Ser. C, 2.22s, 2015 44,441 42,463 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.55s, 2014 425,048 115,959 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.3s, 2014 454,999 124,130 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.3s, 2014 169,776 46,317 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.3s, 2014 ‡‡ 199,355 186,895 50 SENIOR LOANS (2.3%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.3s, 2014 $113,479 $106,387 Goodman Global, Inc. bank term loan FRN 9s, 2017 271,091 272,141 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 416,710 417,488 Michaels Stores, Inc. bank term loan FRN Ser. B, 2 7/8s, 2013 210,712 209,825 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 149,074 148,701 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 370,000 363,063 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 92,093 90,827 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,291,581 476,450 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 800,784 745,129 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.851s, 2014 523,773 513,392 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.8s, 2014 52,180 51,146 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 670,438 428,745 Univision Communications, Inc. bank term loan FRN 4.546s, 2017 345,227 324,585 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.069s, 2014 537,394 491,447 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 258,700 252,168 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 562,175 559,533 Rite Aid Corp. bank term loan FRN Ser. B, 2.047s, 2014 179,586 174,797 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 44,736 44,546 West Corp. bank term loan FRN Ser. B5, 4.539s, 2016 108,804 108,634 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 323,488 322,160 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 258,263 255,071 Samson Investment Co. bank term loan FRN 8s, 2018 1,145,000 1,145,000 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 395,000 367,350 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 163,243 163,243 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 517,205 516,559 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 416,850 415,417 Grifols SA bank term loan FRN Ser. B, 6s, 2017 (Spain) 233,825 234,332 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 620,313 612,559 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 320,639 313,291 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 1,360,286 838,702 Total senior loans (cost $21,191,365) 51 PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 440 $354,296 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 28,680 636,409 Total preferred stocks (cost $881,238) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $345,000 $548,274 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 350,000 407,750 Total convertible bonds and notes (cost $695,000) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $361,244 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 1,477 517 Lucent Technologies Capital Trust I 7.75% cv. pfd. 407 278,795 Total convertible preferred stocks (cost $2,242,405) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 117 $2,048 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 1.00 960 41,707 Total warrants (cost $35,777) COMMON STOCKS (—%)* Shares Value Bohai Bay Litigation, LLC (Escrow) F 1,327 $4,141 Magellan Health Services, Inc. † 304 14,841 Trump Entertainment Resorts, Inc. 224 448 Vertis Holdings, Inc. F 1,450 15 Total common stocks (cost $27,390) SHORT-TERM INVESTMENTS (39.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% e 126,539,885 $126,539,885 Straight-A Funding, LLC commercial paper with an effective yield of 0.128%, February 16, 2012 $8,800,000 8,799,523 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 16, 2012 15,000,000 14,997,303 U.S. Treasury Bills with an effective yield of 0.098%, April 5, 2012 # ## 7,000,000 6,999,440 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 ## 1,690,000 1,688,683 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 ## 35,685,000 35,661,162 U.S. Treasury Bills with an effective yield of 0.013%, February 16, 2012 ## 5,000,000 4,999,973 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 # ## 34,508,000 34,503,134 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.111%, July 26, 2012 # ## 35,312,000 35,298,193 U.S. Treasury Bills with effective yields ranging from 0.077% to 0.094%, August 23, 2012 # ## 30,707,000 30,692,230 52 SHORT-TERM INVESTMENTS (39.1%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.070% to 0.085%, June 28, 2012 ## $11,658,000 $11,654,642 U.S. Treasury Bills with effective yields ranging from 0.010% to 0.050%, February 9, 2012 ## 3,200,000 3,199,991 Total short-term investments (cost $315,021,777) TOTAL INVESTMENTS Total investments (cost $1,119,019,883) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira Key to holding’s abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through January 31, 2012 (the reporting period). * Percentages indicated are based on net assets of $806,470,946. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. 53 ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $541,277,080 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 2/15/12 $747,901 $727,265 $(20,636) Brazilian Real Buy 2/15/12 758,781 724,525 34,256 British Pound Sell 2/15/12 1,069,544 1,057,917 (11,627) Canadian Dollar Sell 2/15/12 1,972,636 1,955,602 (17,034) Chilean Peso Buy 2/15/12 125,449 120,124 5,325 Czech Koruna Buy 2/15/12 534,994 519,830 15,164 Czech Koruna Sell 2/15/12 534,994 530,474 (4,520) Euro Buy 2/15/12 6,611,434 6,587,522 23,912 Hungarian Forint Buy 2/15/12 38,402 35,073 3,329 Hungarian Forint Sell 2/15/12 38,402 37,337 (1,065) Japanese Yen Sell 2/15/12 3,256,477 3,232,911 (23,566) Mexican Peso Sell 2/15/12 367,861 349,749 (18,112) Norwegian Krone Sell 2/15/12 591,701 588,351 (3,350) Russian Ruble Buy 2/15/12 14,542 13,799 743 South African Rand Sell 2/15/12 37,657 36,160 (1,497) South Korean Won Buy 2/15/12 1,927,776 1,879,718 48,058 South Korean Won Sell 2/15/12 1,927,776 1,909,619 (18,157) Swedish Krona Sell 2/15/12 1,719,656 1,716,873 (2,783) Swiss Franc Buy 2/15/12 1,237,479 1,225,954 11,525 Taiwan Dollar Buy 2/15/12 1,455,214 1,440,255 14,959 Taiwan Dollar Sell 2/15/12 1,455,214 1,420,961 (34,253) Turkish Lira Sell 2/15/12 693,640 653,716 (39,924) 54 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 2/15/12 $11,545,769 $11,228,928 $316,841 Brazilian Real Buy 2/15/12 2,585,434 2,540,708 44,726 British Pound Sell 2/15/12 10,339,188 10,311,255 (27,933) Canadian Dollar Sell 2/15/12 383,191 379,995 (3,196) Chilean Peso Buy 2/15/12 4,508 4,502 6 Chilean Peso Sell 2/15/12 4,508 4,314 (194) Czech Koruna Buy 2/15/12 629,881 611,192 18,689 Czech Koruna Sell 2/15/12 3,332,002 3,329,664 (2,338) Euro Sell 2/15/12 16,589,083 16,237,857 (351,226) Hungarian Forint Buy 2/15/12 558,426 543,326 15,100 Hungarian Forint Sell 2/15/12 558,426 508,054 (50,372) Indian Rupee Buy 2/15/12 326,534 303,273 23,261 Indonesian Rupiah Buy 2/15/12 1,834,186 1,798,071 36,115 Indonesian Rupiah Sell 2/15/12 2,460,988 2,441,451 (19,537) Japanese Yen Sell 2/15/12 3,973,338 3,919,615 (53,723) Malaysian Ringgit Buy 2/15/12 34,356 13,494 20,862 Mexican Peso Sell 2/15/12 1,817,090 1,875,863 58,773 New Zealand Dollar Buy 2/15/12 1,883,433 1,794,093 89,340 Norwegian Krone Buy 2/15/12 2,545,578 2,528,085 17,493 Polish Zloty Buy 2/15/12 1,894,531 1,751,052 143,479 Polish Zloty Sell 2/15/12 1,894,531 1,766,240 (128,291) Russian Ruble Buy 2/15/12 14,542 13,800 742 Singapore Dollar Sell 2/15/12 2,270,763 2,274,215 3,452 South Korean Won Buy 2/15/12 2,189,935 2,183,998 5,937 South Korean Won Sell 2/15/12 371,578 362,562 (9,016) Swedish Krona Sell 2/15/12 2,379,147 2,399,118 19,971 Swiss Franc Sell 2/15/12 2,883,504 2,847,333 (36,171) Taiwan Dollar Buy 2/15/12 1,827,547 1,816,915 10,632 Taiwan Dollar Sell 2/15/12 3,651,287 3,610,169 (41,118) Turkish Lira Buy 2/15/12 2,573,484 2,605,028 (31,544) Citibank, N.A. Australian Dollar Buy 2/15/12 17,976,021 17,495,066 480,955 Brazilian Real Sell 2/15/12 464,235 353,819 (110,416) British Pound Sell 2/15/12 1,117,601 1,105,451 (12,150) Canadian Dollar Sell 2/15/12 3,591,940 3,563,072 (28,868) Chilean Peso Sell 2/15/12 454,924 435,850 (19,074) Czech Koruna Buy 2/15/12 511,570 507,281 4,289 Czech Koruna Sell 2/15/12 3,213,712 3,201,731 (11,981) Danish Krone Buy 2/15/12 470,472 465,796 4,676 Danish Krone Sell 2/15/12 470,468 469,102 (1,366) Euro Sell 2/15/12 9,709,624 9,515,937 (193,687) Hungarian Forint Buy 2/15/12 1,914,620 1,730,791 183,829 Hungarian Forint Sell 2/15/12 1,914,620 1,765,689 (148,931) Japanese Yen Sell 2/15/12 7,013,009 6,967,704 (45,305) 55 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Mexican Peso Sell 2/15/12 $767,887 $836,005 $68,118 New Zealand Dollar Buy 2/15/12 1,829,567 1,830,699 (1,132) Norwegian Krone Buy 2/15/12 898,429 892,261 6,168 Polish Zloty Buy 2/15/12 4,551,325 4,420,638 130,687 Polish Zloty Sell 2/15/12 1,818,277 1,777,301 (40,976) Singapore Dollar Sell 2/15/12 2,271,002 2,274,454 3,452 South African Rand Buy 2/15/12 2,875,795 2,899,564 (23,769) South Korean Won Buy 2/15/12 110,316 107,930 2,386 South Korean Won Sell 2/15/12 110,316 109,396 (920) Swedish Krona Sell 2/15/12 336,180 335,213 (967) Swiss Franc Buy 2/15/12 1,563,338 1,544,174 19,164 Taiwan Dollar Buy 2/15/12 533,695 521,907 11,788 Taiwan Dollar Sell 2/15/12 2,357,428 2,345,718 (11,710) Turkish Lira Buy 2/15/12 3,515,598 3,493,476 22,122 Credit Suisse AG Australian Dollar Buy 2/15/12 11,605,982 11,243,091 362,891 Brazilian Real Buy 2/15/12 786,958 811,682 (24,724) British Pound Buy 2/15/12 696,117 688,391 7,726 Canadian Dollar Sell 2/15/12 9,308,556 9,331,122 22,566 Chilean Peso Buy 2/15/12 1,817,571 1,817,526 45 Czech Koruna Buy 2/15/12 1,820,851 1,747,781 73,070 Czech Koruna Sell 2/15/12 1,820,851 1,771,516 (49,335) Euro Sell 2/15/12 11,631,456 11,609,426 (22,030) Hungarian Forint Buy 2/15/12 516,268 470,011 46,257 Hungarian Forint Sell 2/15/12 516,268 502,129 (14,139) Indian Rupee Buy 2/15/12 382,568 355,116 27,452 Japanese Yen Buy 2/15/12 5,055,589 5,022,372 33,217 Malaysian Ringgit Sell 2/15/12 120,740 137,673 16,933 Mexican Peso Buy 2/15/12 1,155,896 1,022,390 133,506 New Zealand Dollar Buy 2/15/12 1,885,166 1,794,079 91,087 Norwegian Krone Buy 2/15/12 3,027,774 3,007,089 20,685 Polish Zloty Buy 2/15/12 2,313,001 2,162,720 150,281 Polish Zloty Sell 2/15/12 2,313,000 2,147,331 (165,669) Russian Ruble Buy 2/15/12 3,029 3,032 (3) Russian Ruble Sell 2/15/12 3,029 2,878 (151) Singapore Dollar Sell 2/15/12 2,270,763 2,274,287 3,524 South African Rand Buy 2/15/12 1,023,355 980,728 42,627 South Korean Won Buy 2/15/12 3,658,235 3,606,358 51,877 South Korean Won Sell 2/15/12 1,839,878 1,811,586 (28,292) Swedish Krona Buy 2/15/12 1,819,616 1,888,941 (69,325) Swiss Franc Sell 2/15/12 8,067,139 7,849,154 (217,985) Taiwan Dollar Buy 2/15/12 1,827,550 1,816,125 11,425 Taiwan Dollar Sell 2/15/12 3,651,291 3,606,655 (44,636) Turkish Lira Buy 2/15/12 4,465,612 4,399,837 65,775 56 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 2/15/12 $1,120,950 $1,102,248 $18,702 Brazilian Real Buy 2/15/12 1,019,503 969,569 49,934 British Pound Sell 2/15/12 1,837,511 1,818,106 (19,405) Canadian Dollar Buy 2/15/12 4,420,535 4,385,766 34,769 Chilean Peso Sell 2/15/12 115,258 110,361 (4,897) Czech Koruna Buy 2/15/12 760,728 754,288 6,440 Czech Koruna Sell 2/15/12 6,165,011 6,148,402 (16,609) Euro Sell 2/15/12 7,350,369 7,149,398 (200,971) Hungarian Forint Buy 2/15/12 1,924,654 1,741,656 182,998 Hungarian Forint Sell 2/15/12 1,924,654 1,750,155 (174,499) Mexican Peso Buy 2/15/12 8,284 7,104 1,180 New Zealand Dollar Buy 2/15/12 1,885,166 1,794,143 91,023 Norwegian Krone Buy 2/15/12 222,452 220,747 1,705 Peruvian New Sol Sell 2/15/12 1,945,496 1,937,033 (8,463) Polish Zloty Buy 2/15/12 2,039,953 1,888,407 151,546 Polish Zloty Sell 2/15/12 2,039,953 1,993,920 (46,033) Singapore Dollar Sell 2/15/12 2,270,763 2,274,305 3,542 South Korean Won Buy 2/15/12 671,392 655,672 15,720 South Korean Won Sell 2/15/12 671,392 665,497 (5,895) Swedish Krona Sell 2/15/12 2,286,004 2,277,551 (8,453) Swiss Franc Buy 2/15/12 1,684,380 1,664,198 20,182 Taiwan Dollar Buy 2/15/12 1,334,894 1,304,118 30,776 Taiwan Dollar Sell 2/15/12 1,334,894 1,319,589 (15,305) Turkish Lira Buy 2/15/12 2,313,741 2,359,731 (45,990) Goldman Sachs International Australian Dollar Buy 2/15/12 8,026,552 7,851,532 175,020 British Pound Sell 2/15/12 1,719,653 1,744,051 24,398 Canadian Dollar Sell 2/15/12 4,403,486 4,343,064 (60,422) Chilean Peso Sell 2/15/12 679,845 650,834 (29,011) Euro Sell 2/15/12 6,498,939 6,355,777 (143,162) Hungarian Forint Buy 2/15/12 1,002,424 975,307 27,117 Hungarian Forint Sell 2/15/12 1,002,424 912,533 (89,891) Japanese Yen Sell 2/15/12 304,744 302,771 (1,973) Norwegian Krone Buy 2/15/12 4,137,106 4,106,723 30,383 Polish Zloty Buy 2/15/12 527,001 489,086 37,915 Polish Zloty Sell 2/15/12 527,001 515,122 (11,879) Singapore Dollar Sell 2/15/12 1,816,658 1,816,368 (290) South African Rand Sell 2/15/12 95,528 91,585 (3,943) Swedish Krona Buy 2/15/12 3,562,807 3,552,009 10,798 Swiss Franc Buy 2/15/12 177,435 175,200 2,235 Turkish Lira Buy 2/15/12 2,957,519 2,966,359 (8,840) 57 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 2/15/12 $8,708,014 $8,467,739 $240,275 British Pound Sell 2/15/12 4,937,250 4,885,706 (51,544) Canadian Dollar Sell 2/15/12 6,093,277 6,043,768 (49,509) Euro Sell 2/15/12 9,686,470 9,437,563 (248,907) Indian Rupee Sell 2/15/12 531,373 492,092 (39,281) Japanese Yen Sell 2/15/12 259,970 258,439 (1,531) New Zealand Dollar Buy 2/15/12 1,829,484 1,829,862 (378) Norwegian Krone Sell 2/15/12 6,051,852 6,019,775 (32,077) Singapore Dollar Sell 2/15/12 2,270,763 2,274,278 3,515 South Korean Won Buy 2/15/12 3,212,691 3,201,061 11,630 South Korean Won Sell 2/15/12 1,394,333 1,360,740 (33,593) Swedish Krona Buy 2/15/12 6,068,211 5,947,772 120,439 Swedish Krona Sell 2/15/12 6,008,491 5,999,736 (8,755) Swiss Franc Buy 2/15/12 1,907,233 1,883,814 23,419 Taiwan Dollar Buy 2/15/12 236,094 233,817 2,277 Taiwan Dollar Sell 2/15/12 236,094 230,536 (5,558) Turkish Lira Buy 2/15/12 2,957,519 2,966,693 (9,174) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/15/12 7,056,878 6,931,382 125,496 Brazilian Real Buy 2/15/12 677,615 733,224 (55,609) British Pound Sell 2/15/12 436,610 431,874 (4,736) Canadian Dollar Sell 2/15/12 1,253,012 1,153,743 (99,269) Chilean Peso Buy 2/15/12 156,174 149,278 6,896 Czech Koruna Sell 2/15/12 2,702,142 2,693,082 (9,060) Euro Sell 2/15/12 4,264,213 4,271,542 7,329 Hungarian Forint Buy 2/15/12 613,963 597,354 16,609 Hungarian Forint Sell 2/15/12 613,963 558,636 (55,327) Japanese Yen Sell 2/15/12 10,832,115 10,696,644 (135,471) Malaysian Ringgit Buy 2/15/12 34,356 14,072 20,284 Mexican Peso Buy 2/15/12 652,565 600,374 52,191 New Zealand Dollar Buy 2/15/12 1,883,598 1,794,182 89,416 Norwegian Krone Buy 2/15/12 6,967,232 6,908,763 58,469 Peruvian New Sol Sell 2/15/12 427,721 425,781 (1,940) Polish Zloty Buy 2/15/12 3,398,631 3,322,402 76,229 Polish Zloty Sell 2/15/12 3,398,631 3,157,199 (241,432) Russian Ruble Sell 2/15/12 798,700 757,533 (41,167) Singapore Dollar Sell 2/15/12 4,087,422 4,092,082 4,660 South African Rand Buy 2/15/12 2,789,315 2,818,761 (29,446) South Korean Won Buy 2/15/12 801,453 796,170 5,283 South Korean Won Sell 2/15/12 801,453 782,823 (18,630) Swedish Krona Sell 2/15/12 1,221,402 1,269,778 48,376 Swiss Franc Sell 2/15/12 3,759,160 3,576,917 (182,243) Taiwan Dollar Buy 2/15/12 2,073,937 2,059,159 14,778 Taiwan Dollar Sell 2/15/12 3,897,678 3,844,782 (52,896) Turkish Lira Buy 2/15/12 2,571,521 2,602,579 (31,058) 58 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/15/12 $12,318,582 $11,974,880 $343,702 Brazilian Real Buy 2/15/12 2,347,070 2,391,155 (44,085) British Pound Buy 2/15/12 6,008,701 6,085,108 (76,407) Canadian Dollar Buy 2/15/12 8,888,725 8,910,102 (21,377) Chilean Peso Buy 2/15/12 56,538 54,120 2,418 Czech Koruna Buy 2/15/12 2,377,695 2,302,960 74,735 Czech Koruna Sell 2/15/12 5,079,836 5,015,714 (64,122) Euro Sell 2/15/12 22,993,709 22,704,537 (289,172) Hungarian Forint Buy 2/15/12 2,964,830 2,757,373 207,457 Hungarian Forint Sell 2/15/12 2,964,829 2,714,675 (250,154) Indian Rupee Sell 2/15/12 183,281 170,002 (13,279) Indonesian Rupiah Buy 2/15/12 8,425 20,891 (12,466) Japanese Yen Sell 2/15/12 8,463,067 8,370,965 (92,102) Malaysian Ringgit Buy 2/15/12 52,027 13,901 38,126 Mexican Peso Sell 2/15/12 1,168,694 1,264,090 95,396 New Zealand Dollar Buy 2/15/12 1,884,341 1,794,226 90,115 Norwegian Krone Buy 2/15/12 5,599,196 5,564,709 34,487 Polish Zloty Buy 2/15/12 1,366,013 1,335,471 30,542 Polish Zloty Sell 2/15/12 1,366,013 1,292,964 (73,049) Russian Ruble Buy 2/15/12 3,029 3,032 (3) Russian Ruble Sell 2/15/12 3,032 2,876 (156) Singapore Dollar Sell 2/15/12 1,816,579 1,818,587 2,008 South African Rand Buy 2/15/12 3,933,516 3,892,465 41,051 South Korean Won Buy 2/15/12 800,717 796,283 4,434 South Korean Won Sell 2/15/12 800,717 781,832 (18,885) Swedish Krona Buy 2/15/12 2,595,153 2,486,562 108,591 Swiss Franc Sell 2/15/12 6,521,513 6,442,679 (78,834) Taiwan Dollar Buy 2/15/12 158,786 155,177 3,609 Taiwan Dollar Sell 2/15/12 158,786 156,934 (1,852) Turkish Lira Sell 2/15/12 29,390 19,481 (9,909) State Street Bank and Trust Co. Australian Dollar Buy 2/15/12 12,809,197 12,404,712 404,485 Brazilian Real Buy 2/15/12 1,602,093 1,590,322 11,771 British Pound Sell 2/15/12 8,598,579 8,505,046 (93,533) Canadian Dollar Buy 2/15/12 1,873,336 1,972,289 (98,953) Chilean Peso Buy 2/15/12 1,804,024 1,804,585 (561) Czech Koruna Buy 2/15/12 1,820,019 1,747,798 72,221 Czech Koruna Sell 2/15/12 7,224,303 7,191,273 (33,030) Euro Sell 2/15/12 10,485,446 10,378,780 (106,666) Hungarian Forint Buy 2/15/12 1,914,699 1,735,290 179,409 Hungarian Forint Sell 2/15/12 1,914,699 1,777,971 (136,728) Indonesian Rupiah Buy 2/15/12 609,953 581,796 28,157 Japanese Yen Sell 2/15/12 4,266,929 4,238,698 (28,231) Mexican Peso Sell 2/15/12 2,645,036 2,749,766 104,730 59 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. New Zealand Dollar Buy 2/15/12 $1,884,011 $1,794,072 $89,939 Norwegian Krone Buy 2/15/12 9,864,751 9,769,552 95,199 Polish Zloty Buy 2/15/12 4,627,146 4,486,542 140,604 Polish Zloty Sell 2/15/12 1,894,067 1,782,504 (111,563) Russian Ruble Buy 2/15/12 14,542 13,818 724 Singapore Dollar Sell 2/15/12 4,087,422 4,091,811 4,389 South African Rand Buy 2/15/12 3,476,958 3,428,811 48,147 South Korean Won Buy 2/15/12 1,818,358 1,812,998 5,360 Swedish Krona Buy 2/15/12 7,109,777 7,074,009 35,768 Swiss Franc Sell 2/15/12 3,006,502 2,834,052 (172,450) Taiwan Dollar Sell 2/15/12 1,823,740 1,814,189 (9,551) Turkish Lira Sell 2/15/12 5,441 3,830 (1,611) UBS AG Australian Dollar Buy 2/15/12 10,312,553 10,089,864 222,689 Brazilian Real Buy 2/15/12 2,480,027 2,503,648 (23,621) British Pound Buy 2/15/12 891,182 887,253 3,929 Canadian Dollar Sell 2/15/12 811,546 785,783 (25,763) Czech Koruna Buy 2/15/12 1,820,298 1,748,551 71,747 Czech Koruna Sell 2/15/12 1,820,298 1,776,916 (43,382) Euro Sell 2/15/12 4,356,825 4,157,443 (199,382) Hungarian Forint Buy 2/15/12 1,746,516 1,590,157 156,359 Hungarian Forint Sell 2/15/12 1,746,516 1,698,544 (47,972) Indian Rupee Sell 2/15/12 1,152,065 1,070,999 (81,066) Indonesian Rupiah Buy 2/15/12 8,425 41,843 (33,418) Japanese Yen Sell 2/15/12 5,257,186 5,259,483 2,297 Mexican Peso Buy 2/15/12 188,801 104,729 84,072 New Zealand Dollar Buy 2/15/12 1,883,763 1,794,202 89,561 Norwegian Krone Buy 2/15/12 837,033 710,998 126,035 Polish Zloty Buy 2/15/12 161,731 150,116 11,615 Polish Zloty Sell 2/15/12 161,731 158,083 (3,648) Russian Ruble Buy 2/15/12 3,036 3,038 (2) Russian Ruble Sell 2/15/12 3,036 2,883 (153) Singapore Dollar Sell 2/15/12 4,087,421 4,091,281 3,860 South African Rand Buy 2/15/12 2,915,954 2,848,747 67,207 South Korean Won Buy 2/15/12 2,153,645 2,148,604 5,041 South Korean Won Sell 2/15/12 335,287 327,510 (7,777) Swedish Krona Sell 2/15/12 597,832 662,920 65,088 Swiss Franc Sell 2/15/12 7,215,496 7,215,647 151 Taiwan Dollar Buy 2/15/12 811,327 802,696 8,631 Taiwan Dollar Sell 2/15/12 2,635,068 2,609,854 (25,214) Turkish Lira Buy 2/15/12 2,957,519 2,980,260 (22,741) 60 FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $759,964,662) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 2/15/12 $1,423,605 $1,391,849 $31,756 British Pound Sell 2/15/12 3,265,355 3,273,097 7,742 Canadian Dollar Buy 2/15/12 2,393 2,374 19 Euro Sell 2/15/12 11,999,890 11,817,752 (182,138) Japanese Yen Buy 2/15/12 6,684,802 6,644,995 39,807 New Zealand Dollar Buy 2/15/12 3,714,815 3,623,781 91,034 Norwegian Krone Buy 2/15/12 736,726 731,646 5,080 Swedish Krona Sell 2/15/12 1,963,722 1,958,970 (4,752) Swiss Franc Sell 2/15/12 92,249 91,133 (1,116) Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 6 $754,133 Mar-12 $4,041 Canadian Government Bond 10 yr (Long) 95 12,749,726 Mar-12 206,116 Euro-Bobl 5 yr (Short) 7 1,150,220 Mar-12 (22,914) Euro-Bund 10 yr (Long) 134 24,489,933 Mar-12 868,172 Euro-Schatz 2 yr (Short) 190 27,445,104 Mar-12 (105,213) Euro-Swiss Franc 3 Month (Short) 87 23,649,728 Dec-12 (363,316) Euro-Swiss Franc 3 Month (Short) 87 23,633,188 Jun-12 (263,669) Euro-Swiss Franc 3 Month (Short) 87 23,619,011 Mar-12 (193,735) Japanese Government Bond 10 yr (Long) 28 52,381,527 Mar-12 312,024 Japanese Government Bond 10 yr Mini (Long) 21 3,928,339 Mar-12 23,033 U.K. Gilt 10 yr (Long) 37 6,836,218 Mar-12 133,416 U.S. Treasury Bond 30 yr (Long) 91 14,557,156 Mar-12 149,124 U.S. Treasury Bond 30 yr (Short) 64 9,308,000 Mar-12 (104,590) U.S. Treasury Note 10 yr (Long) 936 123,786,000 Mar-12 2,296,683 Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $7,284,400 Aug-15/4.375 $379,656 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.375 2,400,829 61 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $7,284,400 Aug-15/4.46 $356,885 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.46 2,503,495 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 5,585,000 Oct-16/2.7975 192,738 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 13,964,000 Oct-16/2.5625 402,861 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 64,500,748 Aug-16/5.35 1,393,410 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 64,500,748 Aug-16/4.35 9,092,928 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 989,806 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 3,754,680 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 543,398 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 2,948,068 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.67 454,336 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.67 2,446,192 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.80 427,256 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.80 2,581,591 62 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $6,017,693 Jul-16/4.80 $170,301 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,017,693 Jul-16/4.80 1,033,238 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.815 422,743 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.815 2,598,139 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 228,954 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 1,475,493 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 419,966 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 2,591,508 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 13,521,750 Jun-16/4.815 348,428 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 13,521,750 Jun-16/4.815 2,402,937 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/5.12 48,740 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 4,548,270 Jun-16/4.89 55,034 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 61,165 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/4.12 364,023 63 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. $4,548,270 Jun-16/4.39 $403,932 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 439,375 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 893,038 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 7,284,888 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 96,509,800 Sep-15/4.04 3,011,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 96,509,800 Sep-15/4.04 12,659,190 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 4,389,140 Feb-15/5.36 50,914 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 4,389,140 Feb-15/5.36 1,035,999 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 14,006,560 Feb-15/5.27 154,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 14,006,560 Feb-15/5.27 3,271,792 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 11,155,187 Aug-14/4.20 192,985 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 11,155,187 Aug-14/4.20 1,730,716 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.19 160,821 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.19 1,437,671 64 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. $3,718,396 Jul-14/4.34 $57,635 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.35 143,158 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 3,718,396 Jul-14/4.34 617,462 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.35 1,550,868 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 9,296,013 Jul-14/4.3725 140,370 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 9,296,013 Jul-14/4.3725 1,570,283 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 5,225,818 Jul-14/4.36 73,522 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 5,225,818 Jul-14/4.36 892,209 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 9,356,126 Jul-14/4.29 138,190 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 9,356,126 Jul-14/4.29 1,547,026 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 38,999,000 Sep-13/4.82 5,943,448 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 3,282,000 Jan-13/2.3625 137,911 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 3,282,000 Dec-12/2.355 136,728 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 3,282,000 Dec-12/2.345 134,595 65 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. $3,282,000 Nov-12/2.335 $132,396 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 3,282,000 Nov-12/2.32 129,705 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 11,721,000 Oct-12/2.443 551,825 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 11,721,000 Sep-12/2.419 532,368 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 29,628,000 Aug-12/2.4475 1,406,441 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 409,768 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 5,847,019 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 21,595,000 Aug-12/2.73 149,437 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 21,595,000 Aug-12/2.73 1,478,178 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 11,721,000 Aug-12/2.394 512,325 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 3,304,000 Jul-12/2.6825 215,024 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 82,337 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 82,337 66 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $2,813,000 Jul-12/2.1714 $82,337 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 82,337 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 82,337 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 1,379,518 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 1,379,518 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.61875 1,399,308 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 11,721,000 Jul-12/2.372 490,758 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 80,499 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 80,499 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 80,499 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 80,499 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 80,499 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 11,721,000 Jun-12/2.346 466,847 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 6,373,039 67 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. $11,721,000 May-12/2.324 $443,405 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 4,547,000 Apr-12/2.60 272,456 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 4,161,000 Apr-12/2.111 93,872 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 4,161,000 Apr-12/2.111 93,872 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 4,161,000 Apr-12/2.111 93,872 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 4,161,000 Apr-12/2.111 93,872 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 4,161,000 Apr-12/2.111 93,872 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.498 1,151,771 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.498 1,151,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 14,182,400 Apr-12/4.8675 14 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 1,019,116 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 1,019,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 1,019,116 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 1,019,116 68 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. $22,408,000 Apr-12/2.4275 $1,019,116 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 1,019,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 14,182,400 Apr-12/4.8675 3,817,760 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 4,044,000 Mar-12/2.119 85,167 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 4,044,000 Mar-12/2.119 85,167 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 4,044,000 Mar-12/2.119 85,167 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 4,044,000 Mar-12/2.119 85,167 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 4,044,000 Mar-12/2.119 85,167 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 38,999,000 Sep-13/4.82 34,709 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 20 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 24,502,934 May-16/5.11 258,065 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 24,125,492 May-16/4.86 289,506 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 24,005,421 May-16/4.60 319,320 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 24,502,934 May-16/4.11 1,922,035 69 WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $93,418,435) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. $24,125,492 May-16/4.36 $2,116,529 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 24,005,421 May-16/4.60 2,352,531 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 540,102 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 4,653,761 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $18,600,000 $— 1/12/22 3 month USD- LIBOR-BBA 2.13057% $399,947 30,496,000 — 1/13/14 0.6075% 3 month USD- LIBOR-BBA (53,352) 4,934,800 — 1/13/42 3 month USD- LIBOR-BBA 2.70% 78,590 20,290,000 — 1/13/22 3 month USD- LIBOR-BBA 2.05% 282,655 78,217,600 — 1/13/17 1.1642% 3 month USD- LIBOR-BBA (710,047) 4,290,000 — 1/24/22 3 month USD- LIBOR-BBA 2.16% 100,495 4,343,000 — 1/25/22 3 month USD- LIBOR-BBA 2.1825% 110,550 1,767,000 E — 2/13/22 3 month USD- LIBOR-BBA 2.24% 52,197 25,161,000 — 1/9/17 1.253% 3 month USD- LIBOR-BBA (342,279) 11,799,000 — 1/9/22 3 month USD- LIBOR-BBA 2.11% 233,234 3,704,000 — 1/9/42 3 month USD- LIBOR-BBA 2.723% 78,050 CAD 15,010,000 — 1/23/17 1.6325% 3 month CAD- BA-CDOR (125,087) Barclays Bank PLC $75,380,000 — 1/5/17 3 month USD- LIBOR-BBA 1.2685% 1,095,216 87,443,000 — 1/5/14 3 month USD- LIBOR-BBA 0.72625% 360,933 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $33,228,000 $— 1/5/17 1.27% 3 month USD- LIBOR-BBA $(485,473) 3,570,000 — 1/10/14 3 month USD- LIBOR-BBA 0.67875% 11,319 42,774,000 — 1/11/14 0.6575% 3 month USD- LIBOR-BBA (117,485) 2,642,000 — 1/11/14 0.65625% 3 month USD- LIBOR-BBA (7,202) 150,076,000 — 1/12/14 0.655% 3 month USD- LIBOR-BBA (404,267) 2,555,000 — 1/12/17 3 month USD- LIBOR-BBA 1.226% 31,031 3,060,000 — 1/12/14 3 month USD- LIBOR-BBA 0.65% 7,929 4,567,000 — 1/13/22 2.074% 3 month USD- LIBOR-BBA (73,815) 1,142,000 — 1/13/22 3 month USD- LIBOR-BBA 2.045% 15,369 3,602,000 — 1/13/14 3 month USD- LIBOR-BBA 0.60625% 6,227 1,147,000 — 1/13/22 2.05125% 3 month USD- LIBOR-BBA (16,105) 3,849,000 — 1/13/14 3 month USD- LIBOR-BBA 0.608% 6,773 75,176,900 — 1/13/14 0.61% 3 month USD- LIBOR-BBA (135,374) 25,502,900 — 1/13/17 1.16% 3 month USD- LIBOR-BBA (226,357) 10,145,000 — 1/13/22 3 month USD- LIBOR-BBA 2.05% 141,327 2,211,000 — 1/17/22 3 month USD- LIBOR-BBA 2.06% 32,181 1,595,000 — 1/17/14 0.58% 3 month USD- LIBOR-BBA (1,929) 5,698,000 — 1/17/22 3 month USD- LIBOR-BBA 1.9975% 49,747 5,999,000 — 1/17/14 0.58375% 3 month USD- LIBOR-BBA (7,683) 168,916,000 — 1/19/22 1.9955% 3 month USD- LIBOR-BBA (1,427,697) 31,305,000 (54,784) 1/3/14 0.6075% 3 month USD- LIBOR-BBA (110,334) 57,465,000 — 1/19/42 2.6192% 3 month USD- LIBOR-BBA 96,540 5,523,000 — 1/19/22 1.992% 3 month USD- LIBOR-BBA (44,852) 12,412,000 — 1/20/22 1.993% 3 month USD- LIBOR-BBA (101,181) 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,440,000 $— 1/20/42 2.631% 3 month USD- LIBOR-BBA $(821) 1,371,000 — 1/24/14 3 month USD- LIBOR-BBA 0.5875% 1,850 414,000 — 1/24/22 2.1375% 3 month USD- LIBOR-BBA (8,831) 8,590,000 — 1/24/14 3 month USD- LIBOR-BBA 0.591% 12,200 802,000 — 1/26/22 3 month USD- LIBOR-BBA 2.185% 20,539 3,619,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA (100,934) 17,819,000 — 1/27/22 2.082125% 3 month USD- LIBOR-BBA (284,463) 8,794,000 — 1/30/22 2.062% 3 month USD- LIBOR-BBA (122,030) 697,000 — 1/30/22 3 month USD- LIBOR-BBA 2.061% 9,609 2,069,000 — 1/30/22 3 month USD- LIBOR-BBA 2.046% 25,627 3,690,000 — 1/30/14 3 month USD- LIBOR-BBA 0.53125% 937 2,339,000 — 1/31/22 3 month USD- LIBOR-BBA 2.0425% 28,266 1,836,000 — 1/31/14 0.545% 3 month USD- LIBOR-BBA (945) 4,676,000 — 1/31/22 2.01% 3 month USD- LIBOR-BBA (42,340) 59,756,000 — 2/1/14 3 month USD- LIBOR-BBA 0.5325% 16,732 68,753,000 — 2/1/17 1.031% 3 month USD- LIBOR-BBA (120,318) 17,323,000 — 2/1/22 1.976% 3 month USD- LIBOR-BBA (99,434) 5,707,000 — 2/1/42 3 month USD- LIBOR-BBA 2.7075% 93,424 665,000 — 2/1/22 3 month USD- LIBOR-BBA 1.958% 2,707 39,791,000 — 2/2/17 1.035% 3 month USD- LIBOR-BBA (77,227) 16,346,000 — 2/2/22 1.965% 3 month USD- LIBOR-BBA (77,731) 9,419,000 — 2/2/22 1.917% 3 month USD- LIBOR-BBA (1,963) 34,186,000 — 2/2/14 0.515% 3 month USD- LIBOR-BBA 2,020 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $14,058,000 $— 2/2/22 1.92833% 3 month USD- LIBOR-BBA $(18,018) 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 AUD 33,310,000 — 1/27/17 4.43% 6 month AUD- BBR-BBSW (388,594) AUD 14,480,000 — 1/27/22 6 month AUD- BBR-BBSW 4.81% 319,148 AUD 3,630,000 — 2/1/22 4.609% 6 month AUD- BBR-BBSW (17,545) GBP 7,950,000 — 1/23/22 2.4275% 6 month GBP- LIBOR-BBA (201,953) GBP 14,160,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (1,757,514) GBP 6,323,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (1,389,208) GBP 21,410,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 3,080,943 Citibank, N.A. $81,120,000 — 1/12/14 0.6565% 3 month USD- LIBOR-BBA (221,015) 1,110,000 — 1/12/17 3 month USD- LIBOR-BBA 1.2264% 13,504 20,024,000 — 1/19/22 3 month USD- LIBOR-BBA 2.021% 216,872 15,816,000 — 1/19/42 3 month USD- LIBOR-BBA 2.6455% 62,296 2,053,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 18,662 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 19,168,000 417,186 1/17/22 2.4475% 3 month USD- LIBOR-BBA (553,971) 981,000 — 1/10/17 3 month USD- LIBOR-BBA 1.216% 11,511 Credit Suisse International 132,050,000 — 1/5/14 3 month USD- LIBOR-BBA 0.73% 554,656 50,179,000 — 1/5/17 1.26875% 3 month USD- LIBOR-BBA (730,077) 42,584,000 — 1/6/17 3 month USD- LIBOR-BBA 1.2753% 631,305 40,968,000 — 1/9/14 0.72375% 3 month USD- LIBOR-BBA (166,336) 106,702,000 — 1/13/14 3 month USD- LIBOR-BBA 0.617% 207,454 1,251,000 — 1/13/17 1.1795% 3 month USD- LIBOR-BBA (12,292) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $7,007,400 $— 1/13/42 3 month USD- LIBOR-BBA 2.70% $111,598 72,751,900 — 1/13/14 0.6125% 3 month USD- LIBOR-BBA (134,736) 63,297,100 — 1/13/17 1.164104% 3 month USD- LIBOR-BBA (574,598) 48,581,000 — 1/17/42 3 month USD- LIBOR-BBA 2.688% 636,852 83,883,000 — 1/17/22 3 month USD- LIBOR-BBA 2.0505% 1,146,778 72,311,000 — 1/20/14 3 month USD- LIBOR-BBA 0.583% 92,636 881,000 — 1/20/42 3 month USD- LIBOR-BBA 2.673% 8,589 5,118,000 — 1/23/17 1.165% 3 month USD- LIBOR-BBA (44,519) 1,457,000 — 1/23/42 3 month USD- LIBOR-BBA 2.765% 42,536 4,907,000 — 1/23/22 2.09875% 3 month USD- LIBOR-BBA (87,178) 34,700,000 — 1/27/14 0.550278% 3 month USD- LIBOR-BBA (21,300) 10,225,000 — 1/27/14 3 month USD- LIBOR-BBA 0.56% 8,230 56,108,000 — 1/30/14 0.533% 3 month USD- LIBOR-BBA (15,322) 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 53,405,000 — 1/30/17 1.075% 3 month USD- LIBOR-BBA (214,642) 7,915,000 — 1/30/22 2.0725% 3 month USD- LIBOR-BBA (117,592) 1,851,000 — 1/30/42 3 month USD- LIBOR-BBA 2.81% 71,166 52,540,000 — 1/30/17 1.056% 3 month USD- LIBOR-BBA (162,275) 18,731,000 — 1/31/17 1.04% 3 month USD- LIBOR-BBA (42,420) 43,014,000 — 2/1/17 1.04% 3 month USD- LIBOR-BBA (94,201) 9,417,000 — 2/2/22 1.917% 3 month USD- LIBOR-BBA (1,963) 2,548,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 89,970 CHF 3,620,000 — 1/23/22 6 month CHF- LIBOR-BBA 1.1225% 22,726 CHF 3,620,000 — 1/25/22 6 month CHF- LIBOR-BBA 1.1775% 44,087 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. GBP 14,164,000 $— 8/15/21 6 month GBP- LIBOR-BBA 2.91% $1,606,331 MXN 78,540,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 353,289 SEK 29,000,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 10,189 SEK 29,000,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE (38,277) Deutsche Bank AG $164,373,000 — 1/6/14 0.7245% 3 month USD- LIBOR-BBA (672,685) 62,351,000 — 1/6/17 3 month USD- LIBOR-BBA 1.257% 868,064 7,722,000 — 1/6/17 3 month USD- LIBOR-BBA 1.255% 106,802 16,924,000 — 1/13/14 0.618% 3 month USD- LIBOR-BBA (33,251) 5,581,000 — 1/13/17 1.178% 3 month USD- LIBOR-BBA (54,441) 80,835,400 — 1/13/14 0.6125% 3 month USD- LIBOR-BBA (149,706) 62,114,000 — 1/13/17 1.16% 3 month USD- LIBOR-BBA (551,307) 25,362,500 — 1/13/22 3 month USD- LIBOR-BBA 2.05375% 362,243 31,419,000 — 1/19/14 0.5625% 3 month USD- LIBOR-BBA (27,474) 8,002,000 — 1/19/17 1.102% 3 month USD- LIBOR-BBA (46,286) 528,000 — 1/20/17 3 month USD- LIBOR-BBA 1.12% 3,498 129,323,000 — 1/20/22 3 month USD- LIBOR-BBA 2.02% 1,379,897 17,946,000 — 1/20/42 3 month USD- LIBOR-BBA 2.656% 109,910 29,719,000 — 1/20/17 3 month USD- LIBOR-BBA 1.1225% 200,779 15,239,000 — 1/23/22 2.0475% 3 month USD- LIBOR-BBA (198,026) 158,272,000 — 1/23/17 3 month USD- LIBOR-BBA 1.15641% 1,309,967 39,227,000 — 1/24/17 3 month USD- LIBOR-BBA 1.19233% 391,766 44,916,000 — 1/30/14 0.53125% 3 month USD- LIBOR-BBA (11,410) 9,419,000 — 2/2/22 1.917% 3 month USD- LIBOR-BBA (1,963) 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $1,039,000 E $— 10/7/21 3 month USD- LIBOR-BBA 3.0475% $8,748 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 4,186,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 206,621 52,840,756 (99,737) 1/5/14 0.545% 3 month USD- LIBOR-BBA (127,570) 59,310,000 — 1/3/14 0.773% 3 month USD- LIBOR-BBA (300,298) 373,940,000 — 1/5/17 1.2699% 3 month USD- LIBOR-BBA (5,459,627) EUR 54,940,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (7,166,870) MXN 78,540,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 377,611 Goldman Sachs International $87,443,000 — 1/5/14 3 month USD- LIBOR-BBA 0.73% 367,291 33,228,000 — 1/5/17 1.27125% 3 month USD- LIBOR-BBA (487,164) 138,010,000 — 1/5/17 1.285% 3 month USD- LIBOR-BBA (2,117,236) 282,373,000 — 1/6/17 3 month USD- LIBOR-BBA 1.2568% 3,928,397 61,729,000 — 1/12/14 3 month USD- LIBOR-BBA 0.6565% 168,183 5,412,000 — 1/12/17 1.2185% 3 month USD- LIBOR-BBA (63,705) 109,833,300 — 1/13/17 1.164785% 3 month USD- LIBOR-BBA (1,000,376) 31,563,000 (54,841) 1/4/14 0.61% 3 month USD- LIBOR-BBA (112,462) 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 61,039,000 — 1/27/17 1.0825% 3 month USD- LIBOR-BBA (273,636) 15,778,000 — 1/27/17 3 month USD- LIBOR-BBA 1.11% 92,081 18,000,000 — 1/30/42 3 month USD- LIBOR-BBA 2.8019% 660,908 72,811,000 — 1/30/22 3 month USD- LIBOR-BBA 2.052% 942,631 344,117,000 F — 2/1/17 3 month USD- LIBOR-BBA 1.041% 789,404 3,147,000 — 2/2/42 2.69% 3 month USD- LIBOR-BBA (40,951) 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $13,770,000 $— 2/2/17 3 month USD- LIBOR-BBA 0.98875% $(4,806) 832,000 — 2/2/42 2.64% 3 month USD- LIBOR-BBA (1,667) 4,186,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 206,621 5,814,000 (65,698) 1/27/22 3 month USD- LIBOR-BBA 2.27% 128,867 4,345,000 91,845 1/27/22 2.52% 3 month USD- LIBOR-BBA (154,702) 94,631,000 E — 2/7/17 1.35% 3 month USD- LIBOR-BBA (1,623,868) EUR 25,200,000 — 9/29/13 1.47% 6 month EUR- EURIBOR- REUTERS (145,865) EUR 6,300,000 — 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% 137,664 EUR 46,100,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 1,958,793 GBP 12,161,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 667,650 GBP 6,323,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 587,966 GBP 11,495,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (543,958) GBP 11,038,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (1,261,042) GBP 11,038,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (1,155,636) JPMorgan Chase Bank, N.A. $73,770,000 — 1/11/17 1.2125% 3 month USD- LIBOR-BBA (850,198) 7,248,000 — 1/11/17 1.187% 3 month USD- LIBOR-BBA (74,443) 48,447,000 — 1/13/14 0.613% 3 month USD- LIBOR-BBA (90,220) 3,452,000 — 1/13/17 3 month USD- LIBOR-BBA 1.1673% 31,860 161,670,800 — 1/13/14 0.6125% 3 month USD- LIBOR-BBA (299,412) 97,607,700 — 1/13/17 1.168249% 3 month USD- LIBOR-BBA (905,786) 1,589,000 — 1/19/22 3 month USD- LIBOR-BBA 2.018% 16,763 7,265,000 — 1/19/14 0.571% 3 month USD- LIBOR-BBA (7,536) 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $3,747,000 $— 1/19/22 1.99% 3 month USD- LIBOR-BBA $(29,752) 11,645,000 — 1/19/14 3 month USD- LIBOR-BBA 0.56% 9,556 88,412,000 — 1/20/22 3 month USD- LIBOR-BBA 2.0075% 840,474 5,631,000 — 1/20/42 3 month USD- LIBOR-BBA 2.6455% 21,855 20,413,000 — 1/20/22 3 month USD- LIBOR-BBA 2.029% 234,809 4,016,000 — 1/23/42 3 month USD- LIBOR-BBA 2.688% 51,272 65,774,000 — 1/23/14 3 month USD- LIBOR-BBA 0.59% 92,795 33,455,000 — 1/23/22 3 month USD- LIBOR-BBA 2.097184% 589,669 24,728,000 — 1/25/17 3 month USD- LIBOR-BBA 1.2255% 286,235 9,317,000 — 1/27/22 3 month USD- LIBOR-BBA 2.10% 164,315 5,154,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 221,055 19,168,000 411,266 1/17/22 2.453% 3 month USD- LIBOR-BBA (569,708) 10,235,000 — 2/1/22 1.956% 3 month USD- LIBOR-BBA (39,712) 2,097,000 — 2/2/14 0.5175% 3 month USD- LIBOR-BBA 19 3,804,000 — 2/2/22 1.92875% 3 month USD- LIBOR-BBA (5,027) 338,000 — 2/2/42 2.6675% 3 month USD- LIBOR-BBA (2,724) 9,419,000 — 2/2/22 1.917% 3 month USD- LIBOR-BBA (1,963) 10,361,000 (198,413) 1/19/22 3 month USD- LIBOR-BBA 2.2775% 161,384 CAD 8,100,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (188,304) CAD 7,660,000 — 1/24/22 2.3825% 3 month CAD- BA-CDOR (120,097) EUR 14,060,000 — 12/16/16 1 month EUR- EONIA-OIS- COMPOUND 1.205% 274,083 EUR 34,450,000 — 12/16/13 0.52% 1 month EUR- EONIA-OIS- COMPOUND (140,194) JPY 799,200,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 325,783 78 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 1,074,500,000 E $— 7/28/39 2.40% 6 month JPY- LIBOR-BBA $(113,484) MXN 44,527,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (181,293) MXN 57,580,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (233,575) MXN 11,220,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 56,373 MXN 57,160,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (100,687) MXN 154,373,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (271,928) MXN 57,160,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 170,767 MXN 88,180,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 321,657 UBS AG CHF 65,659,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (1,040,247) Total E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $6,770,532 $— 1/12/40 5.00% (1 month Synthetic TRS $(129,368) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Barclays Bank PLC 1,546,680 — 1/12/40 5.00% (1 month Synthetic MBX (1,028) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 802,537 — 1/12/41 5.00% (1 month Synthetic MBX 843 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 129,962 — 1/12/41 5.00% (1 month Synthetic TRS (2,545) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 79 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,003,005 $— 1/12/41 5.00% (1 month Synthetic TRS $(78,386) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,588,083 — 1/12/41 4.50% (1 month Synthetic TRS (48,115) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,852,967 — 1/12/41 4.50% (1 month Synthetic TRS (53,039) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,720,120 3,825 1/12/41 4.50% (1 month Synthetic TRS (46,743) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 486,025 2,126 1/12/41 4.50% (1 month Synthetic TRS (7,209) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,717,613 — 1/12/38 (6.50%) 1 month Synthetic TRS 53,338 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,797,242 — 1/12/40 5.00% (1 month Synthetic MBX (1,859) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,155,278 — 1/12/41 5.00% (1 month Synthetic MBX 585 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,315,501 42,998 1/12/41 4.50% (1 month Synthetic TRS (24,786) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 11,120,599 — 1/12/38 (6.50%) 1 month Synthetic MBX (32,610) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,834,336 50,487 1/12/41 4.50% (1 month Synthetic TRS (8,511) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,709,247 — 1/12/38 (6.50%) 1 month Synthetic MBX (28,472) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 80 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,094,658 $— 1/12/41 5.00% (1 month Synthetic MBX $1,924 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,846,097 — 1/12/40 4.00% (1 month Synthetic MBX 12,633 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 332,931 — 1/12/40 4.00% (1 month Synthetic TRS (5,495) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 12,280,000 — 4/7/16 (2.63%) USA Non Revised (232,915) Consumer Price Index-Urban (CPI-U) 6,770,532 — 1/12/40 (5.00%) 1 month Synthetic TRS 129,368 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 8,133,629 — 1/12/41 4.50% (1 month Synthetic TRS (151,212) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,977,562 — 1/12/41 3.50% (1 month Synthetic MBX 39,460 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,083,563 — 1/12/41 3.50% (1 month Synthetic MBX 8,590 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,776,006 — 1/12/41 4.50% (1 month Synthetic TRS (88,791) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,264,982 — 1/12/41 5.00% (1 month Synthetic MBX 1,970 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,057,559 — 1/12/38 (6.50%) 1 month Synthetic MBX (20,696) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,936,061 — 1/12/40 4.00% (1 month Synthetic MBX 30,786 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 81 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $18,537,580 $— 1/12/40 5.00% (1 month Synthetic TRS $(354,206) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,097,989 — 1/12/38 (6.50%) 1 month Synthetic MBX (12,017) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,974,805 — 1/12/40 4.50% (1 month Synthetic MBX 17,284 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 30,503,237 — 1/12/41 5.00% (1 month Synthetic MBX 8,272 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,695,892 — 1/12/41 5.00% (1 month Synthetic MBX 1,816 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,355,532 — 1/12/40 5.00% (1 month Synthetic MBX (901) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,395,759 — 1/12/40 5.00% (1 month Synthetic MBX (2,921) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,186,666 — 1/12/40 5.00% (1 month Synthetic MBX (2,117) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,330,174 — 1/12/41 5.00% (1 month Synthetic TRS (249,162) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 4,257,279 — 1/12/41 5.00% (1 month Synthetic MBX 1,155 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,686,642 — 1/12/41 5.00% (1 month Synthetic MBX 2,627 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,969,024 — 1/12/41 5.00% (1 month Synthetic MBX 2,432 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 82 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $908,057 $— 1/12/41 4.50% (1 month Synthetic MBX $1,855 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,228,881 — 1/12/41 5.00% (1 month Synthetic MBX 876 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,893,339 — 1/12/40 5.00% (1 month Synthetic TRS (36,177) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,335,924 — 1/12/38 (6.50%) 1 month Synthetic MBX (15,647) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Deutsche Bank AG 5,335,924 — 1/12/38 (6.50%) 1 month Synthetic MBX (15,647) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 7,020,000 — 3/1/16 2.47% USA Non Revised 63,138 Consumer Price Index-Urban (CPI-U) 5,265,000 — 3/3/16 2.45% USA Non Revised 42,125 Consumer Price Index-Urban (CPI-U) 10,000,612 65,629 1/12/40 5.00% (1 month Synthetic TRS (126,836) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,239,758 (9,274) 1/12/41 4.50% (1 month Synthetic TRS (94,382) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,682,450 12,658 1/12/41 4.50% (1 month Synthetic TRS (62,172) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,800,723 20,821 1/12/41 4.50% (1 month Synthetic TRS (15,994) USD-LIBOR) Index 4.50% year Fannie Mae pools 8,673,119 — 1/12/39 (6.00%) 1 month Synthetic TRS 83,873 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 83 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 13,603,000 $— 10/18/13 (1.7775%) Eurostat Eurozone $(190,567) HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba1 $— $2,805,000 3/20/12 285 bp $16,617 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (41,661) 4,680,000 12/20/19 (100 bp) 706,776 Deutsche Bank AG Russian Federation, 7 1/2%, 3/31/30 — — 442,500 4/20/13 (112 bp) (1,334) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 935,000 9/20/13 715 bp 113,115 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 880,000 9/20/13 477 bp 64,329 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 880,000 9/20/13 535 bp 75,891 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 600,424 $5,921,160 12/20/16 500 bp 475,974 Republic of Argentina, 8.28%, 12/31/33 B3 — 1,385,000 6/20/14 235 bp (112,822) Republic of Italy, 6 7/8%, 9/27/23 — (2,259,381) 8,531,000 12/20/21 (100 bp) (527,284) Republic of Italy, 6 7/8%, 9/27/23 A2 1,891,490 21,543,000 12/20/13 100 bp 745,477 Russian Federation, 7 1/2%, 3/31/30 Baa1 — 225,000 9/20/13 276 bp 7,307 Morgan Stanley Capital Services, Inc. Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 1,570,000 10/20/12 339 bp 6,866 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at January 31, 2012. Securities rated by Putnam are indicated by “/P.” 84 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $448 $15 Energy — — 4,141 Health care 14,841 — — Total common stocks Asset-backed securities — 70,366,522 — Convertible bonds and notes — 956,024 — Convertible preferred stocks — 640,556 — Corporate bonds and notes — 247,552,568 — Foreign government bonds and notes — 62,799,944 — Mortgage-backed securities — 189,367,918 1,433,263 Preferred stocks — 990,705 — Purchased options outstanding — 45,987,634 — Senior loans — 18,921,182 — U.S. government and agency mortgage obligations — 161,022,904 — Warrants — 2,048 41,707 Short-term investments 126,539,885 188,494,274 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,202,396 $— Futures contracts 2,939,172 — — Written options — (138,900,886) — Interest rate swap contracts — (8,130,294) — Total return swap contracts — (1,824,846) — Credit default contracts — 1,380,040 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a signifi-cant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 85 Statement of assets and liabilities 1/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $992,479,998) $988,596,694 Affiliated issuers (identified cost $126,539,885) (Note 6) 126,539,885 Foreign currency (cost $60,926) (Note 1) 60,428 Dividends, interest and other receivables 27,394,970 Receivable for investments sold 6,070,148 Unrealized appreciation on swap contracts (Note 1) 36,421,212 Receivable for variation margin (Note 1) 275,096 Unrealized appreciation on forward currency contracts (Note 1) 8,316,516 Premium paid on swap contracts (Note 1) 2,783,789 Total assets LIABILITIES Payable to custodian 770 Distributions payable to shareholders 4,260,738 Payable for investments purchased 31,817,632 Payable for purchases of delayed delivery securities (Note 1) 158,213,188 Payable for compensation of Manager (Note 2) 1,400,369 Payable for investor servicing fees (Note 2) 33,366 Payable for custodian fees (Note 2) 74,850 Payable for Trustee compensation and expenses (Note 2) 202,690 Payable for administrative services (Note 2) 3,204 Unrealized depreciation on forward currency contracts (Note 1) 7,114,120 Written options outstanding, at value (premiums received $93,418,435) (Notes 1 and 3) 138,900,886 Premium received on swap contracts (Note 1) 3,610,755 Unrealized depreciation on swap contracts (Note 1) 44,169,346 Other accrued expenses 185,878 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,073,242,758 Undistributed net investment income (Note 1) 14,630,008 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (228,366,402) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (53,035,418) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($806,470,946 divided by 142,024,455 shares) $5.68 The accompanying notes are an integral part of these financial statements. 86 Statement of operations Six months ended 1/31/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $40,504) (including interest income of $41,201 from investments in affiliated issuers) (Note 6) $24,974,085 Dividends 89,627 Total investment income EXPENSES Compensation of Manager (Note 2) 2,896,507 Investor servicing fees (Note 2) 203,112 Custodian fees (Note 2) 81,059 Trustee compensation and expenses (Note 2) 34,001 Administrative services (Note 2) 13,391 Other 335,706 Total expenses Expense reduction (Note 2) (261) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (24,913,255) Net realized loss on swap contracts (Note 1) (36,736,408) Net realized gain on futures contracts (Note 1) 8,147,204 Net realized loss on foreign currency transactions (Note 1) (3,454,392) Net realized gain on written options (Notes 1 and 3) 6,819,395 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,046,293 Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (10,723,702) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 87 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/12* Year ended 7/31/11 Operations: Net investment income $21,500,197 $64,236,589 Net realized gain (loss) on investments and foreign currency transactions (50,137,456) 57,957,330 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (9,677,409) (46,559,351) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (31,089,461) (95,470,350) Increase from capital share transactions from reinvestment of distributions (Note 4) 1,471,508 7,024,055 Total decrease in net assets NET ASSETS Beginning of period 874,403,567 887,215,294 End of period (including undistributed net investment income of $14,630,008 and $24,219,272, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 141,775,790 140,677,816 Shares issued in connection with reinvestment of distributions 248,665 1,097,974 Shares outstanding at end of period 142,024,455 141,775,790 * Unaudited The accompanying notes are an integral part of these financial statements. 88 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 1/31/12 7/31/11 7/31/10 7/31/09 7/31/08 7/31/07 Net asset value, beginning of period Investment operations: Net investment income a .15 .45 .61 .30 .50 .36 Net realized and unrealized gain (loss) on investments (.42) .09 .81 (.64) (.69) .03 Total from investment operations Less distributions: From net investment income (.22) (.68) (.84) (.52) (.42) (.36) Total distributions Increase from shares repurchased — — — Net asset value, end of period Market price, end of period Total return at market price (%) b (6.52) * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .44 * .85 .87 e .93 e,f .83 f .82 f Ratio of expenses to average net assets, excluding interest expense (%) c .44 * .85 .86 .88 f .83 f .82 f Ratio of net investment income to average net assets (%) 2.65 * 7.16 9.78 5.92 f 7.20 f 5.02 f Portfolio turnover (%) d 63 * 294 85 230 134 84 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% and 0.05% of average net assets for the periods ended July 31, 2010 and July 31, 2009, respectively. f Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the periods ended July 31, 2009, July 31, 2008 and July 31, 2007, reflect a reduction of less than 0.01%, less than 0.01% and 0.01% of average net assets, respectively. The accompanying notes are an integral part of these financial statements. 89 Notes to financial statements 1/31/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represents State Street Bank and Trust Company, references to “the SEC” represents the Securities and Exchange Commission and references to “Putnam Management” represents Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Premier Income Trust (the fund), a non-diversified Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund’s investment objective is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund invests in higher yielding, lower-rated bonds that have a higher rate of default due to the nature of the investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through January 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 90 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment 91 income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates and to hedge prepayment risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 2,000 on futures contracts for the reporting period. Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $2,148,200,000 on purchased options contracts for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 92 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $9,135,000,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying 93 reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $38,500,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,872,780 at the close of the reporting period. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $104,567,282 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $101,293,762. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers 94 securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $168,918,502 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $6,338,093 $— $6,338,093 July 31, 2015 17,302,669 — 17,302,669 July 31, 2016 58,742,308 — 58,742,308 July 31, 2017 86,535,432 — 86,535,432 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,129,756,655, resulting in gross unrealized appreciation and depreciation of $44,196,837 and $58,813,058, respectively, or net unrealized depreciation of $14,616,221. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million, 0.65% of the next $500 million, 0.60% of the next $500 million, and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. 95 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $261 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $612, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $400,212,798 and $473,477,367, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $9,043,516 and $9,050,195, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 1,542,893,294 $73,620,681 beginning of the reporting period CHF 146,640,000 $160,099 Options opened USD 1,060,945,098 38,613,949 CHF — — Options exercised USD (430,006,534) (16,796,297) CHF — — Options expired USD — — CHF — — Options closed USD (199,186,298) (2,019,898) CHF (146,640,000) (160,099) Written options outstanding at the USD 1,974,645,560 $93,418,435 end of the reporting period CHF — $— 96 Note 4: Shares repurchased In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,101 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $6,254 based on net asset value. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $2,764,659 Payables $1,384,619 Foreign exchange contracts Receivables 8,316,516 Payables 7,114,120 Investments, Equity contracts Receivables 43,755 Payables — Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation/ Unrealized appreciation/ Interest rate contracts (depreciation) 84,453,214* (depreciation) 184,382,434* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,242,785) $(1,242,785) Foreign exchange contracts — — (3,413,600) — $(3,413,600) Interest rate contracts (9,957,624) 8,147,204 — (35,493,623) $(37,304,043) Total 97 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants* Futures contracts Swaps Total Credit contracts $— $— $— $— $1,431,491 $1,431,491 Foreign exchange contracts — — — 996,294 — 996,294 Equity contracts — (9,265) — — — (9,265) Interest rate contracts (25,305,956) — 4,243,988 — 32,402,732 11,340,764 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $41,201 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $305,097,883 and $326,963,761, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 9: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 98 Shareholder meeting results (Unaudited) January 26, 2012 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 118,279,552 4,046,338 Barbara M. Baumann 118,442,711 3,883,180 Jameson A. Baxter 118,389,697 3,936,194 Charles B. Curtis 118,280,747 4,045,144 Robert J. Darretta 118,458,063 3,867,828 John A. Hill 118,373,477 3,952,413 Paul L. Joskow 118,404,043 3,921,848 Elizabeth T. Kennan 118,104,131 4,221,760 Kenneth R. Leibler 118,448,880 3,877,011 George Putnam, III 117,778,383 4,547,508 Robert E. Patterson 118,345,648 3,980,243 Robert L. Reynolds 118,429,363 3,896,528 W. Thomas Stephens 118,312,602 4,013,288 All tabulations are rounded to the nearest whole number. 99 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior State Street Bank Steven D. Krichmar Associate Treasurer and and Trust Company Vice President and Assistant Clerk Principal Financial Officer Legal Counsel Nancy E. Florek Ropes & Gray LLP Janet C. Smith Vice President, Assistant Vice President, Assistant Clerk, Assistant Treasurer Trustees Treasurer and Principal and Proxy Manager Jameson A. Baxter, Chair Accounting Officer Barbara M. Baumann Susan G. Malloy Charles B. Curtis Robert R. Leveille Vice President and Robert J. Darretta Vice President and Assistant Treasurer John A. Hill Chief Compliance Officer Paul L. Joskow Call 1-800-225-1581 weekdays between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) During the period, Raman Srivastava was named a Portfolio Manager of the fund. (a)(1) Portfolio Managers: Portfolio Joined Employer Positions Over Past Five Years managers Fund Raman Srivastava 2012 Putnam Management: Portfolio Manager 1999 - Present Previously, Team Leader of Portfolio Construction, Portfolio Construction Specialist (a)(2) Other Accounts Managed by the Fund’s Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s Portfolio Managers managed as of the fund’s most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the account’s performance. Other accounts (including separate accounts, managed account programs and Other SEC-registered open-end Other accounts that pool assets single-sponsor defined Portfolio Leader or and closed-end funds from more than one client contribution plan offerings) Member Number Assets Number Assets Number Assets of of of accounts accounts accounts Raman Srivastava 25* $10,503,700,000 18+ $5,220,800,000 12 $13,068,000,000 * 4 accounts, with total assets of $2,271,800,000, pay an advisory fee based on account performance. + 2 accounts, with total assets of $144,200,000, pay an advisory fee based on account performance Potential conflicts of interest in managing multiple accounts . Like other investment professionals with multiple clients, the fund’s Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “Other Accounts Managed by the Fund’s Portfolio Managers” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front-running). • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Management’s policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam’s trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund’s Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management’s investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund’s Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management’s policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation – neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management’s daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings) . A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management’s trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold – for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management’s trade allocation policies generally provide that each day’s transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management’s opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Management’s trade oversight procedures in an attempt to ensure fairness over time across accounts. “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay , or if such trades result in more attractive investments being allocated to higher-fee accounts . Putnam Management and the fund’s Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another account’s objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund’s Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnam’s goal for our products and investors is to deliver strong performance versus peers or performance ahead of benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the fund’s last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * Assets in the fund $1– $10,001– $50,001– $100,001– $500,001– $1,000,001 Year $0 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over Raman Srivastava ** 2012 * **: Joined Putnam Premier Income Trust prior to filing date Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value ) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** August 1 - August 31, 14,194,305 2011 - - - September 1 - September 30, 14,194,305 2011 - - - October 1 - October 7, 14,194,305 2011 - - - October 8 - October 31, 14,194,305 2011 - - - November 1 - November 30, 14,194,305 2011 - - - December 1 - December 31, 14,194,305 2011 - - - January 1 - January 31, 14,194,305 2012 - - - * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on five occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008, October 8, 2009, October 8, 2010 and October 8, 2011. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 14,564,288 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 14,017,462 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 14,085,964 shares of the fund. The October 8, 2011 - October 7, 2012 program, which was announced in September 2011, allows repurchases up to a total of 14,194,305 shares of the fund. **Information prior to October 7, 2011 is based on the total number of shares eligible for repurchase under the program, as amended through September 2010. Information from October 8, 2011 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2011. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 30, 2012 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 30, 2012
